 




EXHIBIT 10.01




ASSET PURCHASE AGREEMENT

by and between

SOCIAL REALITY, INC.,

and

HALYARD MD OPCO, LLC

dated as of

July 29, 2018








--------------------------------------------------------------------------------

 




ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 29, 2018, is
entered into by and between Social Reality, Inc., a Delaware corporation
(“Seller”) and Halyard MD Opco, LLC, a Delaware limited liability company
(“Buyer”). 

RECITALS

WHEREAS, Seller is engaged in the Business (as defined below);

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the assets and liabilities used primarily in the
Business (other than the Excluded Assets (as defined in Section 2.02)), subject
to the terms and conditions set forth herein (the “Sale”); and

WHEREAS, as a condition and inducement to Buyer to enter into this Agreement,
each Key Employee (as defined below) will execute and deliver an employment
agreement with Buyer in the form attached hereto as Exhibit A (the “Employment
Agreements”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I
DEFINITIONS

The following terms have the meanings specified or referred to in this
Article I:

“2018 Buyer Audited Financial Statements” has the meaning set forth in Section
2.09(b).

“Action” means any action, appeal, petition, plea, charge, complaint, claim,
suit, demand, litigation, grievance, arbitration, mediation, hearing, inquiry,
investigation or similar event, occurrence, or proceeding, including, without
limitation, proceedings by or before any Governmental Authority, arbitrator or
mediator.

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry relating to, or any third party
indication of interest in, relating to, in a single transaction or series of
related transactions, any direct or indirect (a) acquisition of more than 20% of
the consolidated assets of Seller and its Subsidiaries taken as a whole (based
on the fair market value thereof), including through the acquisition of one or
more Subsidiaries of Seller owning such assets, (b) acquisition of beneficial
ownership (as defined in Rule 12d-3 under the Exchange Act) of more than 20% of
the outstanding Equity Interests of Seller or any of its Subsidiaries,
(c) tender offer or exchange offer that if consummated would result in any
Person or group beneficially owning more than 20% of the outstanding Equity
Interests of Seller or any of its Subsidiaries, (d) merger, consolidation, share
exchange, other business combination, reorganization, recapitalization, license,
joint venture, partnership, liquidation, dissolution or other similar
transaction involving (i) Seller or its Subsidiaries whose assets, individually
or in the aggregate, constitute more than twenty percent (20%) of the
consolidated assets of Seller and its Subsidiaries, taken as a whole (based on
the fair market value thereof), or (ii) more than 20% of the aggregate Equity
Interests of Seller or of the surviving entity, (e) liquidation or dissolution
of Seller, (f) acquisition of the Purchased Assets or any portion thereof (other
than the Excluded Assets) or (g) any combination of the foregoing.  For purposes
of this section, a group shall be determined in accordance with Section 13(d) of
the Exchange Act.





--------------------------------------------------------------------------------

 







“Adjustment Escrow Amount” shall mean $500,000.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For the purposes of this definition,
the term “control” (including the terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise.

“Affiliate Arrangement” has the meaning set forth in Section 4.06(a)(xxiii).

“Agreement” has the meaning set forth in the preamble.

“Allocation Schedule” has the meaning set forth in Section 2.07.

“Assigned Contracts” has the meaning set forth in Section 2.01(b). An updated
Schedule 2.01(b) of the Disclosure Schedules shall be delivered by Seller to
Buyer on and as of the Closing Date. Such updated Schedule 2.01(b) of the
Disclosure Schedules shall be incorporated into the Disclosure Schedules as if
delivered as of the date hereof.

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Base Purchase Price” has the meaning set forth in Section 2.05(a).

“Benefit Plan” has the meaning set forth in Section 4.14(a).

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

“Books and Records” has the meaning set forth in Section 2.01(g).

“Bridge Loan Payoff Amount” shall mean all principal of, interest on, premium,
if any, expenses and other amounts owing in full (including any prepayment
penalties, if any) in respect of the bridge loan.

“Business” means the (i) the business of collecting, compiling and licensing
data for the purposes of healthcare marketing, (ii) the business of
buying/placing digital advertisements or engaging in marketing activities on
behalf of healthcare related clients and (iii) any other business primarily
associated with Seller’s SRAXmd business line in which Seller or its Affiliates
are directly or indirectly engaged, or which is contemplated by the business
plans of Seller.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

“Business Employee” means any Person who is a present or former employee of
Seller at any time prior to or on the Closing Date, and who provided or
previously provided any services relating to the Business.

“Business Patents” has the meaning set forth in Section 4.10(a).

“Business Registered Copyrights” has the meaning set forth in Section 4.10(a).





3







--------------------------------------------------------------------------------

 







“Business Registered Domain Names” has the meaning set forth in Section 4.10(a).

“Business Registered IP” has the meaning set forth in Section 4.10(a).

“Business Registered Marks” has the meaning set forth in Section 4.10(a).

“Buyer” has the meaning set forth in the preamble.

“Buyer Employee” has the meaning set forth in Section 6.03(a).

“Buyer Benefit Plans” has the meaning set forth in Section 6.03(d).

“Buyer Fundamental Representations” has the meaning set forth in Section 8.01.

“Buyer Indemnified Party(ies)” has the meaning set forth in Section 8.02.

“Buyer Special Indemnification Matters” has the meaning set forth in
Section 8.04(a).

“Business IT Systems” means the computer systems, including software, firmware,
hardware, networks, interfaces, platforms and related systems, owned, leased or
licensed by Seller in the conduct of the Business.

“Claim Notice” has the meaning set forth in Section 8.05(a).

“Class A Units” means the Class A Units of Parent issued pursuant Parent’s
operating agreement, as in effect from time to time.  

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Closing Payment Amount” has the meaning set forth in Section 2.06(a).

“Closing Statement” has the meaning set forth in Section 2.08(b).

“Closing Working Capital” has the meaning set forth in Section 2.08(d).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Non-Disclosure Agreement, dated as of
December 19, 2017, between Halyard Capital and Seller.

“Contracts” means all legally binding contracts (oral or written), leases,
mortgages, licenses, sublicenses, instruments, notes, commitments, undertakings,
indentures, letters of intent, memorandum of understanding, memorandum of
agreement and other agreements including purchase orders.

“Current Assets of the Business” means the current assets listed on Schedule A.

“Current Liabilities of the Business” means the current liabilities listed on
Schedule A.





4







--------------------------------------------------------------------------------

 







“Current Representation” has the meaning set forth in Section 10.15(a).

“Data Protection Laws” has the meaning set forth in Section 4.20(a).

“De-Minimis Losses” has the meaning set forth in Section 8.04(b).

“Designated Person” has the meaning set forth in Section 10.15(a).

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

“Disputed Amount” has the meaning set forth in Section 2.08(c)(iii).

“Dollars or $” means the lawful currency of the United States.

“Drop Dead Date” has the meaning set forth in Section 9.01(b).

“Earn-out Calculation” has the meaning set forth in Section 2.09(b).

“Earn-out Disputed Amounts” has the meaning set forth in Section 2.09(c).

“Earn-out Payment” has the meaning set forth in Section 2.09(a).

“Earn-out Resolution Period” has the meaning set forth in Section 2.09(c).

“Earn-out Review Period” has the meaning set forth in Section 2.09(c).

“Earn-out Statement” has the meaning set forth in Section 2.09(b).

“Earn-out Threshold” has the meaning set forth in Section 2.09(a).

“Employment Agreement(s)” has the meaning set forth in the Recitals.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment, encumbrance or other
restriction.

“Environmental Law” means any and all federal, state or local Laws (including
common law), any Governmental Order or binding agreement with any Governmental
Authority and any judicial or administrative interpretation thereof: (a)
relating to pollution (or the cleanup thereof) or the protection of natural
resources, endangered or threatened species, human health or safety, or the
environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (b) concerning the presence of, exposure to, or the
management, manufacture, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, transportation, processing, production,
disposal or remediation of any Hazardous Materials. The term “ Environmental Law
” includes, without limitation, the following (including their implementing
regulations and any state analogs): the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976,
as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances





5







--------------------------------------------------------------------------------

 







Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of 1970,
as amended, 29 U.S.C. §§ 651 et seq.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“Equity Interest” means, with respect to any Person, any share, share capital,
capital stock, partnership, limited liability company, member or similar
interest in such person, and any option, warrant, right or security (including
debt securities) convertible, exchangeable or exercisable thereto or therefor.

“Equity Rollover Units” means a number of Class A Units having a value on the
Closing Date equal to the Equity Rollover Value based on the price per Class A
Unit paid by an Affiliate of Halyard Capital on the Closing Date.  

“Equity Rollover Value” means $10,000,000.  

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Escrow Agent” means U.S. Bank, National Association.

“Escrow Agreement” has the meaning set forth in Section 3.02(a)(vii).

“Estimated Closing Working Capital” has the meaning set forth in
Section 2.08(a).

“Estimated Closing Statement” has the meaning set forth in Section 2.08(a).

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations thereunder.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Expiration Date” has the meaning set forth in Section 8.01.

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“Financial Statements” has the meaning set forth in Section 4.04.

“Financing” means third party debt financing on commercially reasonable terms
and conditions, including, without limitation, amounts and interest rate,
acceptable to Buyer in its sole discretion.

“Fraud” means the following, to the extent determined by the finder of fact
after full adjudication (not subject to any further appeals) (a) a Person made a
false representation; (b) such Person had knowledge or belief that the
representation was false, or made the representation with requisite indifference
to the truth; (c) such Person intended to induce another Person party to this
Agreement to act or refrain from acting; (d) such other Person party to this
Agreement acted or did not act in justifiable reliance on the representation;
and (e) such other Person party to this Agreement suffered damages as a result
of such reliance.





6







--------------------------------------------------------------------------------

 







“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any United States or non-United States national,
federal, state, local, provincial or international government or political
subdivision thereof, or any agency or instrumentality of such government or
political subdivision, or any stock exchange or self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Halyard” has the meaning set forth in Section 6.06.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
and the Health Information Technology for Economic and Clinical Health Act, and
their implementing regulations.

“Inbound IP Agreement” means any Contract that is related to the operation of
the Business that grants to Seller any rights in Intellectual Property or
Technology owned by a third party, excluding any “shrink-wrap” or “click-wrap”
license agreements relating to Software.

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
or liabilities of such Person for borrowed money or in respect of loans or
advances (including, without limitation, reimbursement and all other obligations
with respect to surety bonds, guarantees, letters of credit, banker’s
acceptances, corporate credit card or business credit lines whether or not
matured, indemnities, performance letters, comfort letters and other
arrangements similar to the foregoing); (b) all obligations or liabilities of
such Person under or pursuant to any arrangement to pay the deferred purchase
price of property or services or the acquisition of any business, as obligor or
otherwise, except trade accounts payable and accrued commercial or trade
liabilities arising in the ordinary course and included in the calculation of
Closing Working Capital as finally determined; (c) all obligations or
liabilities of such Person under or pursuant to any interest rate and currency
swaps, caps collars, interest rate cap agreements, interest rate swap
agreements, foreign currency exchange agreements and similar agreements or
hedging devices; (d) all obligations or liabilities created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of Seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property); (e) all obligations or liabilities of such Person under or
pursuant to leases which are required to be, in accordance with GAAP, recorded
as capital leases; (f) all obligations or liabilities secured by any Encumbrance
excluding Permitted Encumbrances on any property or asset owned by that Person,
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; (g) all
obligations or liabilities of such Person for off balance sheet financing of
such Person (other than operating leases); (h) all obligations or liabilities of
such Person evidenced by bonds, debentures, notes or other similar securities or
instruments; (i) all obligations or liabilities of such Person for any direct or
indirect guarantees made by such Person of any Indebtedness





7







--------------------------------------------------------------------------------

 







of any other Person described in clauses (a) through (h); and (j) any accrued
but unpaid interest, Taxes, interest, unpaid prepayment or redemption penalties,
premiums or payments and unpaid fees and expenses that are payable in connection
with retirement, payment or prepayment of any of the foregoing liabilities or
obligations.

“Indemnification Cap” has the meaning set forth in Section 8.04(a).

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Indemnity Escrow Amount” shall mean $262,500.00.

“Indemnity Escrow Fund” shall mean the amount held from time to time in the
escrow account established under the Escrow Agreement in connection with certain
of the indemnity matters specifically set forth in Article X.

“Independent Accountant” has the meaning set forth in Section 2.08(c)(iii).

“Initial Superior Proposal Notice” has the meaning set forth in Section 6.18(c).

“Intellectual Property” means any and all intellectual property rights in the
world arising under the Laws of any jurisdiction with respect to, arising from
or associated with the following: (a) all Internet addresses and domain names
(“Domain Names”); (b) trade names, trademarks and service marks (registered and
unregistered), trade dress, industrial designs, brand names, trade dress rights,
logos, emblems, signs or insignia, social media handles and names, and similar
rights and applications to register any of the foregoing, and all goodwill
associated therewith throughout the world (collectively, “Marks”); (c) patents,
patent applications (including any provisional or non-provisional patent
applications, Patent Cooperation Treaty applications, divisionals,
continuations, continuations-in-part, renewals, reexaminations, extensions, and
reissues), rights therein provided by international treaties or conventions and
rights in respect of utility models or industrial designs (collectively,
“Patents”); (d) copyrights and works of authorship (including copyrights in
software programs) and registrations and applications therefor and all other
rights corresponding thereto, moral rights, database and design rights, and mask
works and registrations and applications therefor (collectively, “Copyrights”);
(e) know-how, discoveries, trade secrets, methods, processes, technical data,
specifications, research and development information, technology, data bases and
other proprietary or confidential information, including customer lists, in each
case that derives economic value from not being generally known to other Persons
who can obtain economic value from its disclosure, but excluding any Copyrights
or Patents that cover or protect any of the foregoing (collectively, “Trade
Secrets”); and (f) all other intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing.

“Intellectual Property Agreements” means all Contracts that are related to the
operation of the Business by or through which other Persons grants Seller or
Seller grants to any other Person(s) any exclusive or nonexclusive rights or
interests in or to any Intellectual Property.

“Intellectual Property Assets” means all Intellectual Property that is owned or
controlled by Seller and used or held for use in the operation of the Business
including any and all Intellectual Property related to “SRAXmd”. 
Notwithstanding the foregoing, the parties agree that the readily commercially
available business applications and services utilized by Seller in the conduct
of the Services (as defined in the Transition Services Agreement) and as set
forth on Schedule A to the Transition Services Agreement





8







--------------------------------------------------------------------------------

 







shall not constitute Intellectual Property Assets; provided, however, the data
used or held for use in the operation of the Business that are stored, hosted or
otherwise maintained on or by such applications and services do constitute
Intellectual Property Assets.

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any registration, patent, application or other filing by, to
or with any Governmental Authority or authorized private registrar in any
jurisdiction, including Marks, Domain Names, Trade Secrets and Copyrights,
issued and reissued Patents and pending applications for any of the foregoing.

“Intellectual Property Rights” has the meaning set forth in Section 4.10(c).

“Interim Financial Statements” has the meaning set forth in Section 4.04(a).

“Intervening Event” means a material event, occurrence or fact first occurring
or arising after the date hereof that was not known (and not reasonably
foreseeable) to the board of directors of Seller as of the date of this
Agreement, other than any event, occurrence or fact that relates to an
Acquisition Proposal.

“Key Employees” means the persons listed on Section 1.01(b) of the Disclosure
Schedule.

“Knowledge of Seller” or any other similar knowledge qualification, means the
actual knowledge, after reasonable investigation, of those persons listed on
Section 1.01(d) of the Disclosure Schedules and that knowledge which such
Persons would have acquired after using commercially reasonable and customary
efforts to make a due inquiry into the underlying subject.

“Law” means any domestic or foreign statute, law, ordinance, regulation, rule,
code, order, injunction, constitution, treaty, common law, judgment, decree,
other requirement or rule of law of any Governmental Authority and generally
accepted industry standards, including PCI-DSS and the Digital Advertising
Alliance.

“Leased Real Property” has the meaning set forth in Section 4.09(a).

“Leases” has the meaning set forth in Section 4.09(a).

“Lien Release Agreements” has the meaning set forth in Section 3.02(a)(ix).

“Liability” means any Indebtedness, obligation, or liability, including any
interest, penalties, fees, costs and expenses, whether known or unknown, matured
or unmatured, accrued or unaccrued, vested or unvested, asserted or unasserted,
actual or contingent.

“Losses” means all losses, damages, liabilities, deficiencies, claims, interest,
awards, judgments, penalties, costs or expenses, including reasonable attorneys’
fees, costs and other out-of-pocket expenses incurred in investigating,
preparing or defending the foregoing.

“Master Services Agreement” has the meaning set forth in Section 3.02(a)(xii).

“Material Adverse Effect” means any event, occurrence, fact, condition, change,
circumstance, effect, development or state of facts that has had, or would
reasonably be expected to have, a material adverse effect on (a) the business,
results of operations, condition (financial or otherwise), assets or liabilities
of the Business, taken as a whole, or (b) the ability of Seller to perform its
obligations under this Agreement, the Escrow Agreement or the Transaction
Documents or consummate the transactions





9







--------------------------------------------------------------------------------

 







contemplated hereby or thereby; provided, however, that “ Material Adverse
Effect ” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the industry in
which the Business operates; (iii) any changes in financial, banking or
securities markets in general, including any disruption thereof and any decline
in the price of any security or any market index or any change in prevailing
interest rates; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required by
this Agreement or any action taken with the written consent of or at the written
request of Buyer; (vi) any matter that is set forth in the Disclosure Schedules
to the extent it is reasonably apparent from the face of such disclosure that it
could have a Material Adverse Effect; (vii) any changes in applicable Laws or
accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof; (viii) the announcement or completion of the
transactions contemplated by this Agreement, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with the Seller and the Business; (ix) any natural or man-made
disaster or acts of God; or (x) any failure by the Business to meet any internal
or published projections, forecasts or revenue or earnings predictions
(provided, however, that, with respect to this clause (x) the underlying causes
of such failures (subject to the other provisions of this definition) shall not
be excluded); and, provided, however, that the exclusions under clauses (i),
(ii), (iii), (iv) and (vii) and (ix) shall not apply to the extent that such
event, occurrence, fact, condition or change disproportionately affects the
Seller with respect to the Business (taken as a whole) as compared to other
businesses or participants in the industry in which the Business operates.

“Material Contract” has the meaning set forth in Section 4.06(a).

“Material Customer” has the meaning set forth in Section 4.21(a).

“Material Supplier” has the meaning set forth in Section 4.21(b).

“Money Laundering Laws” has the meaning set forth in Section 4.23.

“Notice Period” has the meaning set forth in Section 6.18(c).

“Open Source Licenses” has the meaning set forth in Section 4.10(i).

“Parent” means Halyard MD, LLC, a Delaware limited liability company.  

“Patent Assignment Agreement” has the meaning set forth in Section 3.02(a)(v).

“Payroll Taxes” means social security, Medicare, unemployment and other payroll,
employment or similar or related Taxes and employer national insurance
contributions or similar obligations payable.

“PCI DSS” means the Payment Card Industry Data Security Standard, issued by the
Payment Card Industry Security Standards Council, as may be revised from time to
time.

“Per Unit Cancelation Value” has the meaning set forth in Section 2.06(c).

“Permits” means all federal, state, local and foreign permits, licenses,
franchises, approvals, waivers, certificates, certifications, authorizations and
consents required to be obtained from Governmental Authorities.

“Permitted Encumbrances” means (a) statutory liens for Taxes not yet due and
payable or being contested in good faith by appropriate procedures;
(b) mechanics’, carriers’, workmen’s, repairmen’s or





10







--------------------------------------------------------------------------------

 







other like liens arising or incurred in the ordinary course of business;
(c) easements, rights of way, zoning ordinances and other similar encumbrances
affecting Leased Real Property that do not interfere with the use of such assets
or properties as currently used; and (d) liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business, in each case as related to the
Business or the Purchase Assets.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Personal Information” means any information that, alone or in combination with
other information, identifies or allows the identification of, or contact with,
any individual, including an individual’s name, address, telephone number,
e-mail address, IP address, mobile device identifier, geolocation, date of
birth, photograph, social security number or tax identification number, credit
card number, bank information, or biometric identifiers.

“Post-Closing Representation” has the meaning set forth in Section 10.15(a).

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 “Purchase Price” has the meaning set forth in Section 2.05.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Qualified Benefit Plan” has the meaning set forth in Section 4.14(b).

“R&W Insurance Policy” means a representation and warranties insurance policy
issued by to be issued to Buyer on the Closing Date on terms and conditions
acceptable to Buyer in its sole discretion.

“Receivables” means all receivables (including, without limitation, accounts
receivable, loans receivable and customer advances) arising from or related to
the Business and which are set forth in Section 2.01(a) of the Disclosure
Schedules. An updated Schedule 2.01(a) of the Disclosure Schedules shall be
delivered by Seller to Buyer on and as of the Closing Date. Such updated
Schedule 2.01(a) of the Disclosure Schedules shall be incorporated into the
Disclosure Schedules as if delivered as of the date hereof.

“Related Party” shall mean any present stockholder, officer, director,
Affiliate, or employee of Seller, or any person who was a stockholder, officer,
director, Affiliate or employee of Seller within the twelve months preceding the
Closing Date, or any parent, child, sibling or spouse who resides with, or is a
dependent of, any such person or entity controlled by such person.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).





11







--------------------------------------------------------------------------------

 







“Representative” means, with respect to any Person, any and all directors,
partners, members, managers, officers, employees, consultants, financial
advisors, counsel, accountants and other agents of such Person.

“Resolution Period” has the meaning set forth in Section 2.08(c)(ii).

“Review Period” has the meaning set forth in Section 2.08(c)(i).

“Sale” has the meaning set forth in the recitals.

“Sanctions” has the meaning set forth in Section 4.24.

“Seller” has the meaning set forth in the preamble.

“Seller Acquisition Agreement” has the meaning set forth in Section 6.18(b).

“Seller Adverse Recommendation Change” has the meaning set forth in Section
6.18(b).

“Seller Board Recommendation” has the meaning set forth in Section 6.18(b).

“SEC” means the United States Securities and Exchange Commission.

“Seller Fundamental Representations” has the meaning set forth in Section 8.01.

“Seller Indemnified Party(ies)” has the meaning set forth in Section 8.03.

“Seller IP Representations” has the meaning set forth in Section 8.01.

“Seller Related Parties” has the meaning set forth in Section 9.02(f).

“Seller Special Indemnification Matters” has the meaning set forth in
Section 8.04(a).

“Sensitive Data” means all confidential information, proprietary information,
Personal Information, trade secrets and any other information protected by Law
or Contract that is collected, created, maintained, stored, transmitted, used,
disclosed or otherwise processed by or for the Business, including any
information that is governed, regulated or protected by any Law, Contract, or
that is subject to PCI DSS.

“SraxMD Marks” has the meaning set forth in Section 6.14.  

“Statement of Objections” has the meaning set forth in Section 2.08(c)(ii).

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person of which an amount of the voting securities, other voting ownership or
voting partnership interests of which is sufficient to elect at least a majority
of its board of directors or other governing body (or, if there are no such
voting interests, 50% or more of the Equity Interests of which) is owned
directly or indirectly by such first Person.  For the purposes hereof, the term
Subsidiary shall include all Subsidiaries of such Subsidiary.

“Superior Proposal” means a bona fide written Acquisition Proposal, which did
not result from or arise in connection with a breach (or the making thereof
constitutes a breach) of Section 6.18, that the board of directors of Seller or
a duly authorized committee concludes in good faith by a majority vote,





12







--------------------------------------------------------------------------------

 







after consultation with outside legal counsel to be (a) more favorable to
Seller’s stockholders (in their capacities as such) from a financial point of
view than the transactions contemplated by this Agreement (including any
material alterations to this Agreement proposed in writing by Buyer within five
(5) Business Days after receipt of the Initial Superior Proposal Notice in
response thereto), and (b) reasonably likely to be consummated on the terms
proposed and the purchaser has represented that either it has sufficient funds
available to consummate the proposal or the financing of which is fully
committed, in each case, taking into account, in its good faith judgment, (i)
the financial terms of such Acquisition Proposal, (ii) the identity of the third
party making such Acquisition Proposal, (iii) the anticipated timing, conditions
(including any financing condition or the reliability of any debt or equity
funding commitments) and prospects for completion of such Acquisition Proposal,
and (iv) the other terms and conditions of such Acquisition Proposal and the
implications thereof on Seller, including relevant legal, regulatory and other
aspects of such Acquisition Proposal deemed relevant by the board of directors
of Seller; provided, that for purposes of the definition of “Superior Proposal,”
the references to “20%” in the definition of Acquisition Proposal shall be
deemed to be references to “50%”.

“Survival Period” has the meaning set forth in Section 8.01.

“Takeover Statute” means the restrictions on “business combinations” set forth
in Section 203 of the DGCL or any other “moratorium,” “control share,” “fair
price,” “interested stockholder” or other similar anti-takeover statute or
regulation enacted under any Laws applicable to Seller or any of its
Subsidiaries

“Tangible Personal Property” has the meaning set forth in Section 2.01(d).

“Target Working Capital” means $3,000,000.00.

“Taxes” means (i) all federal, state, local or foreign taxes, including all
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges in
the nature of a tax, (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Authority in connection with any
item described in clause (i), and (iii) any liability in respect of any items
described in clauses (i) or (ii) payable by reason of Contract, assumption,
transferee liability, operation of Law, or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law).

“Tax Return” means any return, report or statement filed or required to be filed
with a Governmental Authority with respect to any Taxes (including any
elections, declarations, schedules or attachments thereto, and any amendment
thereof) including any information return, claim for refund, amended return or
declaration of estimated Taxes.

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
Software, tools, materials, specifications, processes, inventions (whether
patentable or unpatentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials, and
all recordings, graphs, drawings, reports, analyses, and other writings, and
other tangible embodiments of the foregoing, in any form whether or not
specifically listed herein, and all related technology.

“Termination Agreements” has the meaning set forth in Section 3.02(a)(x).





13







--------------------------------------------------------------------------------

 







“Termination Fee” means a cash payment made by Seller to Buyer pursuant to
Section 9.02(b) and equal to $1,957,000.00, except that in the event this
Agreement is terminated by Seller or Buyer pursuant to Section 9.01(g) or (h),
the “Termination Fee” shall mean a cash amount equal to $545,000.00.

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Threshold” has the meaning set forth in Section 8.04(b).

“Trademark Assignment Agreement” has the meaning set forth in
Section 3.02(a)(viii).

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Patent Assignment Agreement, the Trademark
Assignment Agreement, the Employment Agreements, the Transition Services
Agreement, the Master Services Agreement, the Escrow Agreement, the Lien Release
Agreement, the Termination Agreements and the other agreements, instruments and
documents required to be delivered at the Closing.

“Transaction Expenses” means (a) the aggregate amount required to pay and
satisfy in full all costs, fees, expenses and other payment obligations
(including, but not limited to, legal, accounting, consulting, advisory and
brokerage fees and expenses) incurred by Seller or the Business prior to the
Closing in connection with the negotiation,  preparation, execution,
consummation and performance of this Agreement and the Transaction Documents and
consummation of the transactions contemplated hereby and thereby, including
without limitation one-half of all costs arising out of the R&W Insurance Policy
(provided that the portion of such costs payable by Seller shall not exceed
$175,000.00), and the fees and expenses of professionals retained by Seller, (b)
all bonuses (including stay bonuses, transaction bonuses or similar bonuses),
severance payments, retention payments and other change-of-control payments
payable to any officer, employee or director of Seller or the Business in
connection with this Agreement and the employer portion of any Payroll Taxes
related thereto, (c) the amounts due to Fast Pay Partners LLC under the Consent
and Release Under Financing and Security Agreement, dated as of the Closing Date
and (d) the amounts due to Erin DeRuggiero under the Bonus and Stay Agreement,
dated as of March 20, 2018, for the repurchase by Seller of 514,667 shares of
Seller’s Class A common stock from Erin DeRuggiero.  For the avoidance of doubt,
Transaction Expenses shall exclude all amounts otherwise included in the
calculation of Working Capital.

“Transaction Litigation” has the meaning set forth in Section 6.19.

“Transfer Taxes” has the meaning set forth in Section 6.08(c).

“Transition Services Agreement” has the meaning set forth in
Section 3.02(a)(vi).

“Willful Breach” means a breach that is a consequence of an act or omission
knowingly undertaken or knowingly omitted by the breaching party with the
knowledge that such act or omission would cause a breach of this Agreement.

“Working Capital” means Current Assets of the Business as of open of business on
the Closing Date minus Current Liabilities of the Business as of open of
business on the Closing Date (including liabilities for earned sales commissions
for the calendar quarter commencing July 1, 2018 payable to Buyer Employees
after the Closing and the employer portion of any Payroll Taxes related
thereto), in each case as determined in accordance with GAAP (except for the
methodologies and procedures set forth on Schedule A).  For the avoidance of
doubt, the calculation of Working Capital shall be determined in accordance with
the illustrative calculation of the Working Capital attached hereto as Schedule
A and shall entirely disregard any and all effects on the Current Assets of the
Business or Current Liabilities of





14







--------------------------------------------------------------------------------

 







the Business directly related to the consummation of the transactions
contemplated hereby.  No party shall challenge the methodology or principles
used in the illustrative calculation of the Working Capital set forth in
Schedule A; provided, that for the avoidance of doubt nothing in this definition
shall prohibit or limit the parties from taking any action under Section 2.08.

ARTICLE II
PURCHASE AND SALE

Section 2.01

Purchase and Sale of the Purchased Assets.  Subject to the terms and conditions
set forth herein, at the Closing, Seller shall, and shall cause its Affiliates
to, sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase from Seller or its Affiliates, as applicable, all right, title and
interest in, to and under the business, properties, assets, goodwill and rights
of Seller and its Affiliates of whatever kind and nature, real or personal,
tangible or intangible, that are owned, leased, used or licensed by Seller and
primarily used in the operation of the Business as of the Closing Date, in each
case, to the extent that such business, assets, properties, goodwill and rights
exist as of the Closing Date and primarily relate to the Business, except for
the Excluded Assets (collectively, the “Purchased Assets”), free and clear of
all Encumbrances, other than Permitted Encumbrances, including (except in each
case with respect to the Excluded Assets) all of such right, title and interest
in and to the following:

(a)

all Receivables as set forth in Section 2.01(a) of the Disclosure Schedules;

(b)

all Contracts as set forth in Section 2.01(b) of the Disclosure Schedules,
including the Intellectual Property Agreements (the “Assigned Contracts”);

(c)

all Intellectual Property Assets and Technology of the Business, including the
Intellectual Property Assets and Technology set forth in Section 2.01(c) of the
Disclosure Schedules;

(d)

all furniture, fixtures, equipment, supplies and other tangible personal
property of the Business included with the Leased Real Property, as listed on
Section 2.01(d) of the Disclosure Schedules (the “Tangible Personal Property”);

(e)

all Leased Real Property of the Business listed on Section 2.01(e) of the
Disclosure Schedules;

(f)

all Permits used or held for use primarily in connection with the Business as
set forth in Section 2.01(f) of the Disclosure Schedules;

(g)

all of Sellers’ books and records related to or used or held for use primarily
in connection with the Business including, without limitation: (a) all corporate
records; (b) executed copies of all of the Assigned Contracts; (c) all
equipment, products and other warranties pertaining to the Purchased Assets; (d)
all technical information and data, maps, computer files, diagrams, blueprints
and schematics; (e) all filings made with or records required to be kept by any
Governmental Authority (including all backup information on which such filings
are based); (f) all research and development reports; (g) all equipment and
operating logs; (h) all financial and accounting records; (i) all books and
records relating to Tax matters; (j) all creative, promotional or advertising
materials; (k) all personnel records and files of the Buyer Employees; (l) all
customer, vendor and supplier invoices and lists, client and supplier
correspondence (in all cases, in any form or medium, including computerized
media), mailing lists and other distribution lists; and (m) all sales data and
information, billing records and manuals (“Books and Records”);





15







--------------------------------------------------------------------------------

 







 

(h)

all rights, claims and credits arising under insurance policies and all
guarantees, warranties, indemnities and similar rights in favor of any of Seller
in respect of any Purchased Asset or any Assumed Liability that exist prior to
the Closing Date;

(i)

all rights, claims, credits, causes of action, rights to indemnification and
contribution or rights of setoff against third parties (other than Seller)
relating to any Purchased Asset or any Assumed Liability that exist prior to the
Closing Date;

(j)

all credits, prepaid expenses, deferred charges, advance payments, security
deposits and prepaid items that primarily relate to the Business (except for Tax
credits, Tax refunds and other Tax assets for any Pre-Closing Tax Period);

(k)

all Current Assets of the Business reflected in Closing Working Capital;

(l)

all rights to receive mail and other communications related to the Business;

(m)

all telephone, facsimile numbers and email addresses of the Business;

(n)

all historical records, images, advertisements, brochures and similar items
related to or used or held for use in connection with the Business;

(o)

all goodwill, trade secrets and confidential information associated with the
Business including, without limitation, the goodwill associated with existing
customer relationships of the Business, and all rights, claims or credits
relating to or deriving from, any of the assets described in the foregoing
clauses; and

(p)

the sole right to use the name “SRAXmd” and derivations thereof.

To the extent any assets used in the Business that are not Excluded Assets are
held by Affiliates of Seller, then Seller shall cause its Affiliates to transfer
such assets to Buyer, which shall be included as “Purchased Assets” hereunder.  

Section 2.02

Excluded Assets.  Other than the Purchased Assets subject to Section 2.01, Buyer
expressly understands and agrees that it is not purchasing or acquiring, and
Seller is not selling or assigning, any other assets or properties of Seller,
and all such assets and properties listed below shall be excluded from the
Purchased Assets (the “Excluded Assets”). Excluded Assets are the following
assets and properties of Seller:

(a)

to the extent not included in Current Assets, all cash and cash equivalents,
bank accounts and securities of Seller;

(b)

all accounts or notes receivable of the businesses of Seller other than
Receivables;

(c)

all Contracts that are not Assigned Contracts; 

(d)

all Intellectual Property of Seller other than the Intellectual Property Assets;

(e)

the corporate seals, organizational documents, minute books, stock books, Tax
Returns and related records and workpapers, books of account or other records
having to do with the





16







--------------------------------------------------------------------------------

 







corporate organization of Seller, all employee-related or employee
benefit-related files or records, other than personnel files of Buyer Employees,
and any other books and records which Seller is prohibited from disclosing or
transferring to Buyer under applicable Law and is required by applicable Law to
retain;

(f)

all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;

(g)

all Benefit Plans and trusts or other assets attributable thereto;

(h)

all rights to any Action of any nature available to or being pursued by Seller,
whether arising by way of counterclaim or otherwise, to the extent primarily
relating to any Excluded Asset or any Liability that is not an Assumed
Liability;

(i)

all securities or other Equity Interests of any Person owned or held by Seller;

(j)

all documents maintained by Seller in connection with the transactions
contemplated by this Agreement or any of the Transaction Documents; and

(k)

the rights which accrue or will accrue to Seller under the Transaction
Documents.

Section 2.03

Assumed Liabilities. Subject to the terms and conditions set forth herein, at
the Closing, Buyer shall assume and agree to pay, perform and discharge when due
the following (collectively, the “Assumed Liabilities”):

(a)

all trade accounts payable of Seller to third parties in connection with the
Business that remain unpaid as of the Closing Date and are reflected in the
Closing Working Capital;

(b)

all liabilities and obligations under the Assigned Contracts arising from the
ownership, operation and conduct of the Business after the Closing, except those
liabilities and obligations relating to the Excluded Assets or Excluded
Liabilities; provided, however, that any trade accounts payable of Seller in
connection with an Assigned Contract that remain unpaid as of the Closing Date
and are not reflected in the Closing Working Capital shall be Excluded
Liabilities;

(c)

all Liabilities for (i) Taxes with respect to the Business or the Purchased
Assets for any post-Closing Tax Period and (ii) Transfer Taxes for which Buyer
is responsible under Section 6.08(c);

(d)

all liabilities for sales commissions for the calendar quarter commencing July
1, 2018 which are earned and payable to Buyer Employees after the Closing and
are reflected in Closing Working Capital; and

(e)

all Current Liabilities of the Business reflected in Closing Working Capital;

provided, however, that the Assumed Liabilities shall not include any
liabilities or obligations (A) arising from or relating to any breach by Seller
of any Assumed Contract, (B) arising from or relating to any event, circumstance
or condition occurring or existing on or prior to the Closing Date that, with
notice or lapse of time or both, would constitute or result in a breach by
Seller of any Assumed Contract or (C) arising from any violation of Laws, breach
of warranty, tort or infringement or other condition, fact or circumstance
existing or occurring on or before the Closing Date.





17







--------------------------------------------------------------------------------

 







Section 2.04

Excluded Liabilities. Except for the Assumed Liabilities subject to Section
2.03, Buyer shall not assume and shall not be responsible to pay, perform or
discharge any other liabilities or obligations of Seller or its Subsidiaries
(collectively, the “Excluded Liabilities”).  Excluded Liabilities, without
limitation, are as follows:

(a)

any liabilities or obligations of Seller not arising out of or relating to
Seller’s ownership or operation of the Business and the Purchased Assets;

(b)

any liability, obligation or commitment arising out of any Contract that is not
an Assigned Contract;

(c)

any default or breach of any Contract, breach of warranty, tort, infringement,
violation of Laws or environmental, health or safety matter, including, without
limitation, any arising under any Environmental Laws or relating to Hazardous
Substances;

(d)

any Liabilities for (i) Taxes with respect to the Business or the Excluded
Assets, for any Pre-Closing Tax Period, (ii) Taxes of Seller, including any
liability of Seller for Taxes of any Person under Treasury Regulation Section
1.1502-6 (or any similar provisions of state, local or foreign law), as a
transferee or as a result of a Tax sharing or similar agreement, and (iii)
Transfer Taxes for which Seller is responsible under Section 6.08(c);

(e)

any liability, obligation or commitment arising out of or relating to (i) the
employment (including the application for or termination of employment) of any
Business Employee by Seller prior to or on the Closing Date, or (ii) the
provision of services by any other Person to Seller prior to or on the Closing
Date;

(f)

any liability, obligation or commitment of Seller (including any liabilities
resulting from unfunded liabilities under any employee benefit plan subject to
ERISA) under any Benefit Plan, employment, benefit or compensation, pension,
profit-sharing or welfare plans, contracts, employment agreements or offer
letters, policies, practices or arrangements, oral or written, covering the
Business Employees, including, but not limited to, “employee benefit plans”
within the meaning of Section 3(3) of ERISA, and deferred compensation, stock
option, stock purchase, stock appreciation rights, equity-based, incentive and
bonus plans;

(g)

any bonuses (including stay bonuses, transaction bonuses or similar bonuses),
severance payments, retention payments and other change-of-control payments
payable to any officer, employee or director of Seller or the Business in
connection with this Agreement and the employer portion of any Payroll Taxes
related thereto;

(h)

any liability, obligation or commitment of any of Sellers to the extent relating
to, or arising out of, any Excluded Asset, or to the extent arising out of the
ownership by Seller of the Excluded Assets or associated with the realization of
the benefits of any Excluded Asset;

(i)

any liability or obligation arising out of or related to Indebtedness;

(j)

any liability or obligation arising out of or related to Transaction Expenses;
and

(k)

any liability or obligation arising from, relating to or in connection with the
Business prior to the Closing unless expressly included as an Assumed Liability.





18







--------------------------------------------------------------------------------

 







Section 2.05

Purchase Price. The aggregate purchase price for the Purchased Assets (the
“Purchase Price”) shall be:

(a)

$43,500,000 in cash (the “Base Purchase Price”);

(b)

plus, the amount by which Estimated Working Capital exceeds Target Working
Capital or minus the amount by which Target Working Capital exceeds Estimated
Net Working Capital;

(c)

plus the Earn-out Payment, if any;

(d)

minus the Equity Rollover Value.

Section 2.06

Payments; Equity Issuance.  

(a)

Buyer will pay at the Closing:

(i)

to Seller, by wire transfer of immediately available funds to such accounts as
specified in writing by Seller to Buyer at least two (2) Business Days prior to
the Closing Date, an amount equal to the Base Purchase Price, minus Transaction
Expenses, minus the Adjustment Escrow Amount, minus the Indemnity Escrow Amount,
minus the Bridge Loan Payoff Amount, minus the Equity Rollover Value, plus or
minus (as applicable), the Adjustment Amount (if any) set forth in Section
2.05(b) (the “Closing Payment Amount”);

(ii)

to the Persons to whom Transaction Expenses are owed and outstanding as of the
Closing Date, by wire transfer of immediately available funds, such amounts and
to such accounts as specified in writing by Seller to Buyer at least two (2)
Business Days prior to the Closing Date;

(iii)

to the Escrow Agent, an amount equal to the Adjustment Escrow Amount, to be held
and disbursed by the Escrow Agent upon the terms and subject to the conditions
set forth in this Agreement and the Escrow Agreement; and

(iv)

to the Escrow Agent, an amount equal to the Indemnity Escrow Amount, to be held
and disbursed by the Escrow Agent upon the terms and subject to the conditions
set forth in this Agreement and the Escrow Agreement.

(b)

As additional consideration for the Purchased Assets, at the Closing, Buyer will
cause Parent to issue to Seller, and Seller will acquire, the Equity Rollover
Units.

(c)

Parent shall have the right, following Closing, to automatically, and without
any other action or approval from Seller, cancel an amount of Class A Units
issued to Seller as Equity Rollover Units that is equivalent to the amount of
(i) any adjustment to the Purchase Price owed to Buyer pursuant to Section 2.08
and (ii) any Losses to which any Buyer Indemnified Party may be entitled to
under Article VIII of this Agreement or any other Transaction Document, in each
case if Seller does not promptly pay any such amounts owed within thirty (30)
calendar days after receiving a written request from Buyer for payment of such
amounts.  The value of each Class A Unit at the time such cancellation (the “Per
Unit Cancelation Value”) shall be equal to the lower of (x) the price per Class
A Unit paid by an Affiliate of Halyard Capital on the Closing Date or (y) the
fair market value as determined in good faith by the board of managers of Parent
and calculated based upon the arm’s length sale of a Class A Unit.  In the event
that Seller disputes the determination of the Per Unit Cancellation Value of the
Equity Rollover Units, such dispute shall be submitted by the parties for
resolution to the Independent





19







--------------------------------------------------------------------------------

 







Accountant who, acting as expert and not arbitrator, shall resolve determine the
Per Unit Cancellation Value. The Independent Accountant shall only decide the
Per Unit Cancellation Value and the Independent Account’s decision must be
within the range of values assigned the Class A Units by the parties.  All
expenses and fees of the Independent Accountant and the administrative costs of
the proceeding, including reasonable fees and costs, shall be borne by Buyer, on
the one hand, and Seller, on the other hand, based upon the percentage which the
portion of the contested amount not awarded to each party bears to the amount
actually contested by such party, as determined by the Independent Accountant.
The Independent Accountant shall make a determination as soon as practicable,
but in no event later than thirty (30) days (or such other time as the parties
hereto shall agree in writing) after its engagement, and the Independent
Accountant’s determination of the Per Unit Cancellation Value shall be final,
conclusive and binding upon the parties hereto and their respective successors
and assigns, and not subject to any collateral attack for any reason absent
manifest error or fraud.

Section 2.07

Allocation of Purchase Price.  Within one hundred twenty (120) days after the
Closing Date, Buyer shall deliver to Seller a schedule allocating the Purchase
Price, as adjusted in accordance with Section 2.08 (including any liabilities
and other items treated as consideration for the Purchased Assets for U.S.
federal income Tax purposes) (the “Allocation Schedule”). The Allocation
Schedule shall be prepared in accordance with Section 1060 of the Code. The
Allocation Schedule shall be deemed final unless Seller notifies the Buyer in
writing that Buyer objects to one or more items reflected in the Allocation
Schedule within forty-five (45) days after delivery of the Allocation Schedule
to Seller. In the event of any such objection, Seller and Buyer shall negotiate
in good faith to resolve such dispute; provided, however, that if Seller and
Buyer are unable to resolve any dispute with respect to the Allocation Schedule
within thirty (30) days after the delivery of the Allocation Schedule to Seller,
such dispute shall be resolved by an Independent Accountant (as defined below).
The fees and expenses of such Independent Accountant shall be borne by Seller.
Seller and Buyer agree to file their respective Internal Revenue Service Forms
8594 and all federal, state and local Tax Returns in accordance with the
Allocation Schedule. Neither Buyer nor Sellers shall take any position (whether
in audits, Tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable legal requirements. For U.S. federal
income and applicable state tax purposes, the parties intend to treat Seller as
contributing a portion of the Purchased Assets with a value equal to the Equity
Rollover Value to Parent in exchange for the Equity Rollover Units.

Section 2.08

Working Capital Adjustment.

(a)

Estimated Closing Statement.  Not later than five (5) Business Days prior to the
Closing Date, Seller shall deliver to Buyer a reasonably detailed statement (the
“Estimated Closing Statement”) containing a good faith estimate of Working
Capital in accordance with the illustrative calculation set forth on Schedule A
hereto (specifying each of the items included in the estimated Current Assets of
the Business and estimated Current Liabilities of the Business) (the “Estimated
Working Capital”).

(b)

Closing Statement.  As promptly as practicable and in any event no later than
one hundred and twenty (120) days after the Closing Date, Buyer shall prepare
and deliver to Seller a statement (the “Closing Statement”) setting forth in
reasonable detail the determination of Working Capital (the “Closing Working
Capital”) including such schedules and data as may be appropriate to support
such calculations (the “Closing Statement”).

(c)

Examination and Review.

(i)

After receipt of the Closing Statement, Seller shall have forty-five (45) days
(the “Review Period”) to review the Closing Statement. During the Review Period,
Seller shall have





20







--------------------------------------------------------------------------------

 







reasonable access to the Books and Records of the Business, the personnel of,
and work papers prepared by, Buyer and/or Buyer’s accountants, and such
historical financial information of the Business (to the extent in Buyer’s
possession) as is reasonably necessary to review the Closing Statement, provided
, that such access shall be at Seller’s expense, during normal business hours,
upon reasonable advance notice to Buyer and in a manner that does not interfere
with the normal business operations of Buyer.

(ii)

On or prior to the last day of the Review Period, Seller may object to the
Closing Statement by delivering to Buyer a written statement setting forth
Seller’s objections in reasonable detail, indicating each disputed item or
amount and the basis for Seller’s disagreement therewith (the “Statement of
Objections”). If Seller fails to deliver the Statement of Objections to Buyer
before the expiration of the Review Period, the Closing Working Capital
reflected in the Closing Statement shall be deemed to have been accepted by
Seller. If Seller delivers the Statement of Objections to Buyer before the
expiration of the Review Period, Buyer and Seller shall negotiate in good faith
to resolve such objections within thirty (30) days after the delivery of the
Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Closing Working Capital reflected in
the Closing Statement with such changes as may have been previously agreed in
writing by Buyer and Seller, shall be final and binding on the parties hereto.

(iii)

If Seller and Buyer fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Resolution Period, then any amounts or items remaining in dispute (“Disputed
Amounts”) shall be submitted by either Seller or Buyer for resolution to the
office of an impartial nationally recognized firm of independent certified
public accountants mutually acceptable to Buyer and Seller (the “Independent
Accountant ”) who, acting as expert and not arbitrator, shall resolve the
Disputed Amounts only and make any adjustments to the Closing Working Capital
reflected in the Closing Statement. The Independent Accountant shall only decide
the specific items under dispute by the parties and their decision for each
Disputed Amount must be within the range of values assigned to each such item in
the Closing Statement and the Statement of Objections, respectively.  All
expenses and fees of the Independent Accountant and the administrative costs of
the proceeding, including reasonable fees and costs, shall be borne by Buyer, on
the one hand, and Seller, on the other hand, based upon the percentage which the
portion of the contested amount not awarded to each party bears to the amount
actually contested by such party, as determined by the Independent Accountant.
The Independent Accountant shall make a determination as soon as practicable,
but in no event later than thirty (30) days (or such other time as the parties
hereto shall agree in writing) after its engagement, and the Independent
Accountant’s resolution of the Disputed Amounts and its adjustments to the
Closing Working Capital set forth in the Closing Statement shall be final,
conclusive and binding upon the parties hereto and their respective successors
and assigns, and not subject to any collateral attack for any reason absent
manifest error or fraud.

(d)

Purchase Price Adjustment; Payment.  Subject to the resolution of any disputes
regarding the Closing Statement, to the extent that the Closing Working Capital
as finally determined in accordance with Section 2.08(c) exceeds the Estimated
Working Capital, Buyer and Seller shall (a) instruct the Escrow Agent to release
all amounts in the Adjustment Escrow Account, in accordance with and subject to
the terms of this Agreement and the Escrow Agreement, to Seller and (b) pay in
cash to Seller any excess by wire transfer of immediately available funds, or
(ii) if the Estimated Working Capital exceeds the Closing Working Capital, Buyer
and Seller shall instruct the Escrow Agent to release from the Adjustment Escrow
Account to Buyer, in accordance with and subject to the terms of this Agreement
and the Escrow Agreement, such excess.  If the Adjustment Escrow Amount is
insufficient to satisfy Seller’s obligations under this Section 2.08(d), then
Seller shall promptly pay the remaining amount to Buyer, by wire transfer of
immediately available funds to such accounts as specified by Buyer to Seller.
 If after release of the excess amount to Buyer, there remains any amount in the
Adjustment





21







--------------------------------------------------------------------------------

 







Escrow Account, then Seller and Buyer shall instruct the Escrow Agent to
promptly pay any remaining amount in such Adjustment Escrow Account to Seller.

Section 2.09

Earn-Out.

(a)

Earn-Out Payments.  In addition to the payments set forth in Section 2.06(a)(i),
Buyer shall pay Seller additional consideration (such payment, the “Earn-out
Payment”) for the Purchased Assets in accordance with this Section 2.09 equal to
(i) $2,250,000 if 2018 Gross Margin is greater than or equal to thirteen million
five hundred thousand dollars ($13,500,000) (the “Earn-out Threshold”), plus
(ii) $2.70 for each dollar of 2018 Gross Margin between the Earn-out Threshold
and sixteen million dollars ($16,000,000); provided, in no event shall Buyer be
obligated to pay Seller an Earn-out Payment in excess of nine million dollars
($9,000,000); provided, further, that if 2018 Gross Margin does not exceed the
Earn-out Threshold, the Earn-out Payment shall be zero (0) and Buyer shall not
be obligated to make any additional payments to Seller pursuant to this Section
2.09.  All payments made (or deemed to be made) pursuant to this Section 2.09
shall be treated by the parties as an adjustment to the Purchase Price for Tax
purposes, unless otherwise required by Law.  For the purposes of this Section
2.09, “2018 Gross Margin” means an amount equal to the sum of (x) $4,229,651.00
plus the difference of (A) the Business’ revenue for the period starting on July
1, 2018 and ending on December 31, 2018, minus (B) the Business’ cost of goods
sold for the period starting on the July 1, 2018 and ending on December 31,
2018, in each case determined in a manner in accordance with generally accepted
accounting principles and reasonably consistent with Seller’s past practices.  

(b)

Earn-out Statements.  Within twenty (20) days of the beginning of each calendar
month following the Closing Date, Buyer will provide Seller an unaudited report
which details the revenue and Gross Margin for the preceding month. As promptly
as practicable and in any event no later than the earlier of: (x) twenty (20)
days after Buyer’s accountants deliver to Buyer its audited financial statements
for the year ending December 31, 2018 (the “2018 Buyer Audited Financial
Statements”), or (y) March 31, 2019, Buyer shall prepare and deliver to Seller a
statement (the “Earn-out Statement”) setting forth in reasonable detail Buyer’s
good faith calculation of (i) 2018 Gross Margin, (ii) the amount (if any) by
which 2018 Gross Margin exceeds the Earn-out Threshold and (iii) the Earn-out
Payment (if any) (the “Earn-out Calculation”), including such schedules and data
as may be appropriate to support such calculations.

(c)

Examination and Review.

(i)

After receipt of the Earn-out Statement, Seller shall have twenty (20) days (the
“Earn-out Review Period”) to review the Earn-out Statement. During the Earn-out
Review Period, Seller shall have reasonable access to the Books and Records of
the Business, the personnel of, and work papers prepared by, Buyer and/or
Buyer’s accountants, and such historical financial information of the Business
(to the extent in Buyer’s possession) as is reasonably necessary to review the
Earn-out Statement, provided, that such access shall be at Seller’s expense,
during normal business hours, upon reasonable advance notice to Buyer and in a
manner that does not interfere with the normal business operations of Buyer.

(ii)

On or prior to the last day of the Earn-out Review Period, Seller may object to
the Earn-out Statement by delivering to Buyer a Statement of Objections with
respect to any disputed items in the Earn-out Statement. If Seller fails to
deliver the Statement of Objections to Buyer before the expiration of the
Earn-out Review Period, the Earn-out Calculation reflected in the Earn-out
Statement shall be deemed to have been accepted by Seller. If Seller delivers
the Statement of Objections to Buyer before the expiration of the Earn-out
Review Period, Buyer and Seller shall negotiate in good faith to resolve such
objections within thirty (30) days after the delivery of the Statement of
Objections





22







--------------------------------------------------------------------------------

 







(the “Earn-out Resolution Period”), and, if the same are so resolved within the
Earn-out Resolution Period, the Earn-out Calculation reflected in the Earn-out
Statement with such changes as may have been previously agreed in writing by
Buyer and Seller, shall be final and binding on the parties hereto.

(iii)

If Seller and Buyer fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Earn-out Resolution Period, then any amounts or items remaining in dispute
(“Earn-out Disputed Amounts”) shall be submitted by either Seller or Buyer for
resolution to the Independent Accountant who, acting as expert and not
arbitrator, shall resolve the Earn-out Disputed Amounts only and make any
adjustments to the Earn-out Calculation reflected in the Earn-out Statement. The
Independent Accountant shall only decide the specific items under dispute by the
parties and their decision for each Earn-out Disputed Amount must be within the
range of values assigned to each such item in the Earn-out Statement and the
Statement of Objections, respectively.  All expenses and fees of the Independent
Accountant and the administrative costs of the proceeding, including reasonable
fees and costs, shall be borne by Buyer, on the one hand, and Seller, on the
other hand, based upon the percentage which the portion of the contested amount
not awarded to each party bears to the amount actually contested by such party,
as determined by the Independent Accountant. The Independent Accountant shall
make a determination as soon as practicable, but in no event later than thirty
(30) days (or such other time as the parties hereto shall agree in writing)
after its engagement, and the Independent Accountant’s resolution of the
Earn-out Disputed Amounts and its adjustments to the Earn-out Calculation set
forth in the Earn-out Statement shall be final, conclusive and binding upon the
parties hereto and their respective successors and assigns, and not subject to
any collateral attack for any reason absent manifest error or fraud.

(d)

Payment.  Subject to the resolution of any disputes regarding the Earn-out
Statement, to the extent that the Earn-out Payment is finally determined in
accordance with Section 2.09(c), Buyer shall, within 5 days of such final
determination, pay in cash to Seller by wire transfer of immediately available
funds an amount equal to the Earn-out Payment.

(e)

Right of Set-off.  Buyer shall have the right to withhold and set-off against
any amounts otherwise due to be paid to Seller pursuant to this Section 2.09 the
amount of (i) any adjustment to the Purchase Price owed to it pursuant to
Section 2.08 and (ii) any Losses to which any Buyer Indemnified Party may be
entitled to under Article VIII of this Agreement or any other Transaction
Document.  

Section 2.10

Non-assignable Assets; Third Party Consents.

(a)

Notwithstanding anything to the contrary in this Agreement, and subject to the
provisions of this Section 2.10, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would result in a
violation of applicable Law, or would require the consent, authorization,
approval or waiver of a Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement (including any Governmental Authority),
and such consent, authorization, approval or waiver shall not have been obtained
prior to the Closing, this Agreement shall not constitute a sale, assignment,
transfer, conveyance or delivery, or an attempted sale, assignment, transfer,
conveyance or delivery, thereof; provided, however, that, subject to the
satisfaction or waiver of the conditions contained in Article VII, the Closing
shall occur notwithstanding the foregoing without any adjustment to the Purchase
Price on account thereof. Following the Closing, Seller and Buyer shall use
commercially reasonable best efforts, and shall cooperate with each other, and
Seller shall cause its Affiliates to use commercially reasonable best efforts
and cooperate with Buyer, to obtain any such required consent, authorization,
approval or waiver, or any release, substitution or amendment required to novate
all liabilities and obligations under any and all Purchased Assets or other
liabilities that constitute Assumed Liabilities or to obtain in writing the





23







--------------------------------------------------------------------------------

 







unconditional release of all parties to such arrangements, so that, in any case,
Buyer shall be solely responsible for such Assumed Liabilities and obligations
from and after the Closing Date and solely benefit from the Purchased Assets
from and after the Closing Date; provided, however, that neither Seller nor
Buyer shall be required to pay any consideration therefor. Once such consent,
authorization, approval, waiver, release, substitution or amendment is obtained,
Seller shall, and shall cause its Affiliates to, sell, assign, transfer, convey
and deliver to Buyer the relevant Purchased Asset to which such consent,
authorization, approval, waiver, release, substitution or amendment relates for
no additional consideration. Applicable Transfer Taxes in connection with such
sale, assignment, transfer, conveyance or license shall be paid by the parties
in accordance with Section 6.08.

(b)

To the extent that any Purchased Asset and/or Assumed Liability cannot be
transferred to Buyer following the Closing pursuant to this Section 2.10, Buyer
and Seller, to the maximum extent permitted by Law, shall, and Seller shall
cause its Affiliates to, enter into such arrangements (such as subleasing,
sublicensing or subcontracting) to provide to the parties the economic and, to
(i) the extent permitted under applicable Law and (ii) not prohibited by the
Purchase Asset, operational equivalent of the transfer of such Purchased Asset
and/or Assumed Liability to Buyer as of the Closing and the performance by Buyer
of its obligations with respect thereto. To the extent such an arrangement
cannot be entered into, Seller shall, and shall cause its Affiliates to, (a) use
commercially reasonable best efforts to enforce any rights of Seller or its
Affiliates, as applicable, arising from such Purchased Asset (including, without
limitation, a right of termination) and (b) indemnify and hold harmless each
Buyer Indemnified Party from any and all damages incurred or suffered by a Buyer
Indemnified Party resulting from, arising out of or related to such arrangement
not being obtained. Notwithstanding any provision in this Section 2.10 to the
contrary, Buyer shall not be deemed to have waived its rights under Section 7.02
hereof unless and until Buyer either provides written waiver thereof or elects
to proceed to consummate the transactions contemplated by this Agreement at
Closing. To the extent permitted under applicable Law, Buyer shall, as agent or
subcontractor for Seller or its Affiliates, as applicable, pay, perform and
discharge fully the liabilities and obligations of Seller, to the extent they
are Assumed Liabilities of such Purchased Asset, thereunder from and after the
Closing Date. To the extent permitted under applicable Law, Seller shall, and
shall cause its Affiliates to, hold in trust for and pay to Buyer promptly upon
receipt thereof, such Purchased Asset and all income, proceeds and other monies
received by Seller or its Affiliates, as applicable, to the extent related to
such Purchased Asset in connection with the arrangements under this
Section 2.10. Each party shall be permitted, as applicable, to set off against
such amounts all direct costs associated with the retention and maintenance of
such Purchased Assets and all direct costs associated with the payment,
performance and discharge of the Assumed Liabilities of such Purchased Asset.

Section 2.11

Withholding Taxes. Buyer shall be entitled to deduct and withhold from the
Purchase Price and any Earn-out Payment all Taxes that Buyer may be required to
deduct and withhold under any provision of Tax Law. All such withheld amounts
shall be treated as delivered to Seller hereunder.

Section 2.12

Buyer Assignment.  Notwithstanding anything herein to the contrary, and for all
purposes of this Agreement and the transactions contemplated hereby, Seller and
the Buyer agree that the Buyer shall be entitled to assign its rights to
purchase all or a portion of the Purchased Assets and its obligations to assume
all or portion the Assumed Liabilities to any one or more Affiliates of the
Buyer.

ARTICLE III
CLOSING

Section 3.01

Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the





24







--------------------------------------------------------------------------------

 







offices of The Silvestre Law Group, P.C. located at 31200 Via Colinas, Suite
200, Westlake Village, CA 91362, on or before August 6, 2018; provided, that all
the conditions to Closing set forth in Article VII are either satisfied or
waived; provided, further, if all such conditions to Closing are not satisfied
as August 6, 2018, (other than conditions which, by their nature, are to be
satisfied on the Closing Date), Buyer may, in its discretion, determine that the
Closing shall take place on August 7, 2018.  The date on which the Closing is to
occur is herein referred to as the “Closing Date”.

Section 3.02

Closing Deliverables.

(a)

At the Closing, Seller shall deliver to Buyer the following:

(i)

a bill of sale in the form of Exhibit B hereto (the “Bill of Sale”) duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer;

(ii)

an assignment and assumption agreement in the form of Exhibit C hereto (the
“Assignment and Assumption Agreement”) duly executed by Seller, effecting the
assignment to and assumption by Buyer of the Purchased Assets and the Assumed
Liabilities;

(iii)

a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that Seller
is not a foreign person within the meaning of Section 1445 of the Code duly
executed by Seller;

(iv)

a certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of Seller certifying (i) the names and signatures of the officers of Seller who
are authorized to sign this Agreement and the Transaction Documents and the
other documents to be delivered hereunder and thereunder, (ii) that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Seller authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and (iii) that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby;

(v)

a patent assignment agreement in the form of Exhibit D hereto (the “Patent
Assignment Agreement”) duly executed by Seller, effecting the assignment to and
assumption by Buyer of the Business Patents;

(vi)

a transition services agreement in the form of Exhibit E hereto (the “Transition
Services Agreement”), duly executed by Seller;

(vii)

the Escrow Agreement in the form of Exhibit F hereto (the “Escrow Agreement”),
duly executed by Seller;

(viii)

a trademark assignment agreement in the form of Exhibit G hereto (the “Trademark
Assignment Agreement”) duly executed by Seller, effecting the assignment to and
assumption by Buyer of the trademarks specified therein;

(ix)

a letter signed by each of the Seller’s creditors who have an Encumbrance on any
portion of the Purchased Assets completely and unconditionally terminating such
Encumbrance releasing any claims or rights that such creditor has or may have
with respect to such Purchased Assets (each, a “Lien Release Agreement”) such
that Buyer shall acquire the Purchased Assets at Closing free and clear of all
Encumbrances, other than Permitted Encumbrances;





25







--------------------------------------------------------------------------------

 







(x)

an agreement in respect of each Affiliate Arrangement, in each case duly
executed by each party thereto and in form and substance reasonably acceptable
to Buyer, and pursuant to which each Affiliate Arrangement shall be terminated
at or prior to the Closing with no further obligation binding on, or liability
of, Buyer (the “Termination Agreements);

(xi)

a certificate, dated and duly executed as of the Closing Date on behalf of
Seller by a duly authorized officer (in such Person’s capacity as such and not
individually), that each of the conditions set forth in Section 7.02(a),
Section 7.02(b), Section 7.02(f) and Section 7.02(i) have been satisfied;

(xii)

a master services agreement in the form of Exhibit H hereto (the “Master
Services Agreement”) duly executed by Seller;

(xiii)

Schedule 2.01(a) of the Disclosure Schedules setting forth all receivables
(including, without limitation, accounts receivable, loans receivable and
customer advances) arising from or related to the Business as of the Closing
Date; and

(xiv)

Schedule 2.01(b) of the Disclosure Schedules setting forth all Assigned
Contracts, including the Intellectual Property Agreements, as of the Closing
Date.

(b)

At the Closing, Buyer shall deliver to Seller the following:

(i)

the Closing Payment Amount;

(ii)

the Assignment and Assumption Agreement duly executed by Buyer;

(iii)

the Patent Assignment Agreement, the Trademark Assignment Agreement, the Master
Services Agreement and the Transition Services Agreement, each duly executed by
Buyer;

(iv)

the Escrow Agreement duly executed by Buyer;

(v)

a certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of Buyer certifying (i) the names and signatures of the officers of Buyer
authorized to sign this Agreement, the Transaction Documents and the other
documents to be delivered hereunder and thereunder, (ii) that attached thereto
are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and (iii) that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby; and

(vi)

a certificate, dated and duly executed as of the Closing Date on behalf of Buyer
by a duly authorized officer of Buyer (in such Person’s capacity as such and not
individually), that each of the conditions set forth in Section 7.03(a) and
Section 7.03(b) have been satisfied.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
Article IV are true and correct as of the date hereof and as of the Closing
Date.





26







--------------------------------------------------------------------------------

 







Section 4.01

Organization and Qualification of Seller.  Seller is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation and has all necessary corporate or entity power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on the Business as currently conducted and contemplated to be
conducted through Closing. Except as would not, individually or in the
aggregate, be expected to be material to the Business taken as a whole, Seller
is duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Purchased Assets or the operation of
the Business as currently conducted makes such licensing or qualification
necessary.

Section 4.02

Authority of Seller.  Seller has all necessary corporate power and authority to
enter into this Agreement and the other Transaction Documents to which Seller is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).  When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by Buyer and each other party thereto),
such Transaction Document will constitute a legal and binding obligation of
Seller enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 4.03

No Conflicts; Consents.  Except as set forth in Section 4.03 of the Disclosure
Schedules, the execution, delivery and performance by Seller of this Agreement
and the other Transaction Documents to which Seller is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) result in a violation or breach of any provision of the
certificate of incorporation or by-laws of Seller; (b) result in a violation or
breach of any provision of any Law or Governmental Order applicable to Seller,
the Business,  the Purchased Assets or the Assumed Liabilities; (c) require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default under or result in the acceleration
of any Material Contract; (d) require the consent, notice, vote, approval or
other action by the stockholders of Seller; or (e) result in the creation or
imposition of any Encumbrance on any Purchased Asset. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Seller in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.

Section 4.04

Financial Statements; Undisclosed Liabilities.

(a)

Section 4.04 of the Disclosure Schedules includes true, correct and complete
copies of (i) the pro forma carve-out unaudited statements of revenues, cost of
goods sold and gross margin and direct expenses associated with the Business for
the fiscal years ended December 31, 2016 and December 31, 2017 and (ii) the
pro-forma carve-out unaudited balance sheet of the Business and the pro-forma
carve-out unaudited statements of operations for the four months ended April 30,
2018, five months ended May 31, 2018 and six months ended June 30, 2018 (the
schedules in clauses (i) and (ii), the “Financial Statements”).





27







--------------------------------------------------------------------------------

 







(b)

The Financial Statements fairly and accurately present in all material respects
the standalone financial condition of the Business as of the respective dates
and for the periods indicated therein (subject to normal adjustments which will
not, individually or in the aggregate, be material in nature or amount).

(c)

Seller has no Liabilities against, relating to or affecting the Business, except
(i) those which are adequately reflected or reserved against in the Interim
Financial Statements, (ii) those which have been incurred in the ordinary course
of business since January 1, 2018, and which are not, individually or in the
aggregate, material in amount, (iii) performance obligations under the executory
portion of any Assumed Contracts, and (iv) those incurred pursuant to the
Transaction Agreements and the transactions contemplated hereby.

(d)

Seller is solvent for all purposes under federal bankruptcy and applicable state
fraudulent transfer and fraudulent conveyance Laws.  The sale of the Purchased
Assets by Seller hereunder will not render Seller insolvent and does not
constitute a fraudulent transfer or conveyance under such Law.

Section 4.05

Absence of Certain Changes, Events and Conditions.  Except as set forth in
Section 4.05 of the Disclosure Schedules, from January 1, 2018, until the date
of this Agreement, Seller has operated the Business in the ordinary course of
business consistent with past practice in all material respects and there has
not been, with respect to the Business, any event or circumstance that,
individually or in the aggregate, has had or is reasonably expected to have a
Material Adverse Effect. Except as set forth in Section 4.05 of the Disclosure
Schedules or as would not, individually or in the aggregate, be expected to be
material to the Business taken as a whole, since January 1, 2018, until the date
of this Agreement there has not been, in each case solely with respect to the
Business unless indicated otherwise:

(a)

any theft, damage, destruction or casualty loss in excess of $10,000 in the
aggregate to the Purchased Assets, whether or not covered by insurance;

(b)

any mortgage, pledge, lien, or grant of a security interest in, or other
Encumbrance of any of the Purchased Assets;

(c)

any sale, disposal of or license of any of the Purchased Assets (including,
without limitation, Intellectual Property Assets) to any Person;

(d)

any failure to maintain the Tangible Personal Property in good working condition
and to repair the Tangible Personal Property according to the standards that
have been maintained up to the date of this Agreement, subject only to ordinary
wear and tear;

(e)

any failure to pay and discharge any trade payables or other material
obligations relating to the Purchased Assets or the Business in accordance with
Seller’s customary business practices as of the date hereof;

(f)

any change in the financial accounting methods relating to or affecting the
Purchased Assets, the Assumed Liabilities or the Business;

(g)

any write up, write down or write off of the book value of any Purchased Assets,
except as consistent with past practices;

(h)

any amendment or termination of any Assigned Contracts, except in the ordinary
course of business;





28







--------------------------------------------------------------------------------

 







(i)

any action to terminate or modify, or permit the lapse or termination of, the
present insurance policies and coverage of Seller relating to or applicable to
the Business or the Purchased Assets;

(j)

any abandonment of or failure to maintain any Intellectual Property Assets;

(k)

any bonus or any wage, salary or compensation increase for any employee, sales
representative or consultant or any increase in any Benefit Plan, or material
amendment to or termination of any existing Benefit Plan or adoption of any new
Benefit Plan;

(l)

any grant or commitment to grant any retention, severance or termination payment
to any current or former employee or consultant of the Business;

(m)

any other material change in employment terms for any employees of the Business;

(n)

any claim or lawsuit initiated or settled for an amount involving in excess of
$25,000 in the aggregate or involving equitable or injunctive relief;

(o)

a grant of any performance guarantee to any customer of the Business;

(p)

any failure to comply in all material respects with all Laws applicable to the
conduct of the Business or the ownership and use of the Purchased Assets;

(q)

with respect to the Business, the Acquired Assets or the Assumed Liabilities:
(i) any material Tax election or change in any Tax election, (ii) any change of
any annual Tax accounting period or any change of any method of Tax accounting
(except as required by Law), (iii) any amended Tax Return or any claim for Tax
refunds, (iv) any entry into any closing agreement relating to Taxes or (v) any
settlement of any Tax claim, audit or assessment;

(r)

any action that would subject the Business to regulation under HIPAA; and

(s)

any agreement or commitment to do any of the things described in the preceding
clauses of this Section 4.05.

Section 4.06

Material Contracts.

(a)

Section 4.06(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected, (y) to
which Seller is a party or by which it is bound primarily in connection with the
Business or the Purchased Assets or (z) which relate or pertain to the Business
but is not part of the Purchased Assets (together with all Leases listed in
Section 4.09(a) of the Disclosure Schedules, but excluding any Benefit Plan and
any Excluded Assets, collectively, the “Material Contracts”):

(i)

all master service agreements for the license of Seller’s self-service demand
side platform (DSP), pursuant to which the Business earned revenue in excess of
$25,000 during fiscal 2017 or which are otherwise material to the Business;

(ii)

all Contracts pursuant to which the Seller licenses data from a third party and
which are material to the Business;





29







--------------------------------------------------------------------------------

 







(iii)

any Contract relating to capital expenditures or other purchases of material,
supplies, equipment or other assets or properties or services by Seller (other
than purchase orders for inventory or supplies in the ordinary course of
business) in excess of $25,000 individually, or $50,000 in the aggregate, during
the 12-month period preceding the date hereof;

(iv)

all Contracts (including, without limitation, letters of intent) that relate to
the disposition or acquisition of assets or properties (other than in the
ordinary course of business) involving consideration of more than $25,000,
individually or $50,000 in the aggregate, or any merger, consolidation or
similar business combination transaction, whether or not enforceable, or (B)
relating to the acquisition by Seller of any operating business or Equity
Interest of any other Person pursuant to which such Seller has any obligations
as of the date hereof;

(v)

all Contracts relating to Indebtedness and any guaranty agreement or other
evidence of Indebtedness, including capitalized lease obligations;

(vi)

all Contracts containing provisions (A) that expressly limit the ability of the
Business to engage in any business activity or compete with any Person, or the
expansion thereof to other geographical areas, customers, suppliers or lines of
business, (B) limiting solicitation of employees or clients, or (C) that grants
the other party or any third person “most favored nation” or similar status;

(vii)

any Contract (or group of related Contracts) relating to payments by or to
Seller of more than $25,000 individually or $50,000 in the aggregate during the
12-month period preceding the date hereof or which is reasonably likely to
require payments by or to Seller after the date hereof in excess of such
amounts;

(viii)

any Contract pursuant to which Seller subcontracts work to third parties;

(ix)

any Contract (including, without limitation, letters of intent) (A) involving
the future disposition or acquisition of assets or properties (other than in the
ordinary course of business) involving consideration of more than $25,000,
individually or $50,000 in the aggregate, or any merger, consolidation or
similar business combination transaction, whether or not enforceable, or (B)
relating to the acquisition by Seller of any operating business or Equity
Interest of any other Person pursuant to which such Seller has any obligations
as of the date hereof;

(x)

any lease (whether as lessor or lessee) of Tangible Personal Property providing
for annual rentals of $10,000 or more;

(xi)

any Contract that restricts or limits the ability of any individual Business
Employee to engage in any business, solicit customers or employees of Seller, or
compete with Seller or the Business during or following employment with Seller;

(xii)

all Contracts that are intercompany agreements relating to the Business or the
Purchased Assets;

(xiii)

any Contract (or group of related Contracts) which is not terminable on less
than ninety (90) days’ notice or that contains a minimum annual commitment in
excess of $50,000;

(xiv)

any Contract with third-party sales agents, sales representatives, brokers or
distributors, none of which are Business Employees;





30







--------------------------------------------------------------------------------

 







(xv)

any Contract creating a shareholders’ agreement, strategic alliance,
partnership, joint venture agreement, development, joint development or similar
arrangement which is material to the Business;

(xvi)

any Contract entered into by Seller granting a license or other grant of rights
to any third party for the use of any Intellectual Property Assets and any
Contract entered into by Seller in which a license or other grant of rights is
provided to Seller for the use of any intellectual property rights of any third
party (other than off-the-shelf, commercially available Software), in each case
including, without limitation, royalty Contracts or management, consulting or
advisory contracts (collectively, the “Material IP Contracts”);

(xvii)

any Leased Real Property;

(xviii)

any Contract granting any Person an Encumbrance on any of the Purchased Assets,
other than Permitted Encumbrances;

(xix)

any Contract of any character (contingent or otherwise) pursuant to which any
consultant is or may be entitled to receive any payment based on the revenues,
earnings or financial performance or assets of the Business or calculated in
accordance therewith;

(xx)

any Contracts with any Governmental Authority;

(xxi)

any Contract that relates to the settlement of any legal proceeding;

(xxii)

any other Contract that would be required to be filed with the United States
Securities and Exchange Commission as an exhibit to a registration statement on
Form S-1 if the Business was registering securities under the Securities Act;

(xxiii)

any Contract or other arrangements between Seller, on the one hand, and any
Related Parties, on the other hand (each, an “Affiliate Arrangement”); and

(xxiv)

any Contract not listed above that is material to the Business.

(b)

Seller has made available to Buyer true and complete copies of all Material
Contracts and all amendments thereto.  Except as would not, individually or in
the aggregate, be expected to be material to the Business taken as a whole, each
Material Contract (i) is valid and binding on Seller and, to the Knowledge of
Seller, the counterparties thereto and is in full force and effect, enforceable
against Seller, and, to the Knowledge of Seller, against all third parties, in
each case in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law); and
(ii) shall continue in full force and effect upon consummation of the
transactions contemplated by this Agreement, and enforceable against Buyer, and,
to the Knowledge of Seller, against all third parties, in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).  Except as set forth in
Section 4.06(b) of the Disclosure Schedules, Seller is not in material breach
of, or default (with or without the giving of notice, lapse of time or both)
under, any Material Contract.  To the Knowledge of Seller, no other party to any
Material Contract is in breach or default thereunder, nor, to the Knowledge of
Seller, does any condition exist that with the lapse of time or both would
constitute a default by any such other party thereunder.  No other party to any
Material Contract has (i) notified Seller that such other party intends to
cancel or





31







--------------------------------------------------------------------------------

 







otherwise terminate such Material Contract or (ii) since January 1, 2018, taken
any action or threatened to take any action, with respect to seeking a repayment
of amounts paid to Seller pursuant to such Material Contract or a reduction in
fees or other payments that will become due to Seller pursuant to such Material
Contract.

Section 4.07

Title to Tangible Personal Property.  Seller has good, valid title and
marketable title to, or a valid leasehold interest in all Tangible Personal
Property included in the Purchased Assets, free and clear of Encumbrances except
as set forth in Section 4.07 of the Disclosure Schedules and for Permitted
Encumbrances. Except as would not, individually or in the aggregate, be expected
to be material to the Business taken as a whole, all Tangible Personal Property
included in the Purchased Assets are structurally sound, are in good operating
condition and repair, and are suitable for their current and intended use,
ordinary wear and tear excepted. Except as would not, individually or in the
aggregate, be expected to be material to the Business taken as a whole, none of
such Tangible Personal Property is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature.  

Section 4.08

Sufficiency of Assets.

The Purchased Assets (including, without limitation, the Assigned Contracts),
together with the procedures set forth in Section 2.10 and the services being
provided to Buyer by Seller pursuant to the Transition Services Agreement,
(i) constitute all the rights, property and assets necessary and sufficient for
the continued conduct of the Business after the Closing by Buyer as currently
conducted and as currently proposed to be conducted by Seller prior to the
Closing, and (ii) there are no material assets, assets, properties or rights
used in, held for use, or relied upon for the conduct of the Business other than
the Purchased Assets.  The Assigned Contracts listed in Section 2.01(b) of the
Disclosure Schedules include all Contracts with any customer of the Business.

Section 4.09

Real Property.

(a)

Section 4.09(a) of the Disclosure Schedules sets forth all real property leased
by Seller and primarily used in connection with the Business, other than any
real property that is an Excluded Asset (collectively, the “Leased Real
Property”), and all Contracts under which Seller uses or occupies or has the
right to use or occupy any Leased Real Property (collectively, the “Leases”).
Each Lease is in full force and effect and is unmodified. Seller is not party to
any agreement or option to purchase or lease any other real property or interest
therein related to the Business.

(b)

Seller has not received any written notice of existing, pending or threatened
(i) condemnation proceedings affecting the Leased Real Property, or (ii) zoning,
building code or other moratorium proceedings, or similar matters which would
reasonably be expected to materially and adversely affect the ability to operate
the Leased Real Property as currently operated. Neither the whole nor any
material portion of any Leased Real Property has been damaged or destroyed by
fire or other casualty. Seller has a valid leasehold estate in all Leased Real
Property, free and clear of all Encumbrances, other than Permitted Encumbrances
and any such exceptions that would not materially interfere with the current use
of the Leased Real Property.  Seller has not received any written notice of a
breach or default thereunder, nor has Seller delivered written notices to a
landlord of any default by the landlord under any Leased Real Property, and no
event has occurred that, with notice or lapse of time or both, would constitute
a breach or default by Seller. None of the Leased Real Property has been leased,
subleased or licensed by Seller to third parties.





32







--------------------------------------------------------------------------------

 







Section 4.10

Intellectual Property.

(a)

Section 4.10(a) of the Disclosure Schedules set forth an accurate and complete
list of (i) all Domain Names included in the Intellectual Property Assets of
which Seller is the registrant or beneficial owner specifying for each its
registrant (and, if anonymized, the beneficial owner) and renewal date, and
whether it is active (collectively, the “Business Registered Domain Names”);
(ii) all registered Marks, pending applications for registration of Marks
included in the Intellectual Property Assets (collectively, the “Business
Registered Marks”); (iii) all Patents included in the Intellectual Property
Assets (collectively, the “Business Patents”); and (iv) all registered and
material unregistered Copyrights (including, without limitation, software
programs and proprietary databases) and all pending applications for
registration of Copyrights included in the Intellectual Property Assets
(collectively, the “Business Registered Copyrights” and, together with the
Business Registered Domain Names, the Business Registered Marks and the Business
Patents, the “Business Registered IP”), indicating as to each item in
(ii)-(iv) as applicable: (i) the current owner; (ii) the jurisdictions in which
the item is issued or registered or in which any application for issuance or
registration has been filed, (iii) the respective issuance, registration, or
application number of the item, and (iv) the dates of application, issuance or
registration of the item.  Except as and to the extent disclosed on
Section 4.10(a) of the Disclosure Schedules, Seller has timely paid all filing,
extension, examination, issuance, post registration and maintenance fees,
annuities and the like associated with or required with respect to any of the
Business Registered IP, and all documents, assignments, recordations and
certificates necessary to be filed by Seller to maintain the effectiveness of
the Business Registered IP and to secure and record title to Business Registered
IP have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or other foreign jurisdictions, as the case may
be, so that no item required to be listed on Section 4.10(a) of the Disclosure
Schedules has lapsed, expired or been abandoned or canceled other than in the
ordinary course of business.

(b)

To the Knowledge of Seller, all Intellectual Property and Technology in which
Seller has rights and which are material to the conduct of the Business (i) are
valid and enforceable and (ii) are not subject to any outstanding injunction,
judgment, order, decree, ruling or charge, including allegations of
infringement, against Seller of which Seller has received notice. The Contracts
set forth in Section 4.10(b) of the Disclosure Schedule are the only Material
Contracts to which Seller is a party and which provides for the license of
Intellectual Property or Technology to Seller. 

(c)

Seller owns all right, title and interest in and to the Business Registered IP
and is entitled to use such Business Registered IP in the operation of the
Business as currently conducted, free and clear of all Encumbrances other than
Permitted Encumbrances. Seller owns all right, title and interest in and to, or
has a valid, enforceable and continuing license or right to use, practice,
manufacture, have manufactured, sell, offer for sale, import, export, exploit
and license, each other item of Intellectual Property or Technology
(“Intellectual Property Rights”) included in the Intellectual Property Assets,
and is entitled to use such Intellectual Property Assets in the operation of the
Business as currently conducted, free and clear of all Encumbrances other than
Permitted Encumbrances.  For the avoidance of doubt, the representations and
warranties set forth in this Section 4.10(c) do not apply to the infringement
upon or misappropriation or violation of the Intellectual Property of any third
party, which are covered in Section 4.10(f).

(d)

Except with respect to the Assigned Contracts and licenses of commercial
off-the-shelf Software available on reasonable terms for a license fee of no
more than $50,000 per annum, Seller is not obligated to make any payments by way
of royalties, fees or otherwise to any owner or licensor of, or other claimant
to, any Intellectual Property Rights, with respect to the use thereof or in
connection with the conduct of the Business as currently being conducted
(including all research and development).





33







--------------------------------------------------------------------------------

 







(e)

Seller has exercised a degree of care that is consistent in all material
respects with the standards of the industry in which Seller operates (but in no
event less than a reasonable degree of care) in order to protect the secrecy and
maintain the confidentiality and legal validity of all Trade Secrets included in
the Intellectual Property Assets.  Except as set forth in Section 4.10(e) of the
Disclosure Schedules, no material (individually or in the aggregate) Trade
Secret has been disclosed or authorized to be disclosed to any third party other
than pursuant to a non-disclosure agreement that protects Seller’s proprietary
interests in and to such Trade Secrets.

(f)

Except as and to the extent disclosed on Section 4.10(f) of the Disclosure
Schedules and to the Knowledge of Seller, the conduct of the Business as
currently conducted, does not infringe upon or misappropriate or violate the
Intellectual Property of any third party.  Except as and to the extent disclosed
on Section 4.10(f) of the Disclosure Schedules, Seller have not received written
or, to the Knowledge of Seller, oral, notice of any claim or notice asserting
that the conduct of the Business by Seller as currently conducted infringes upon
or misappropriates the Intellectual Property of any third party. 

(g)

There are no claims asserted or threatened by Seller that a third party
infringes or otherwise violates any of the Business Registered IP or any other
rights protecting Intellectual Property or Technology owned by or exclusively
licensed to Seller.  To the Knowledge of Seller, no third party is
misappropriating, infringing or violating any Intellectual Property or
Technology owned by or exclusively licensed to Seller.

(h)

The Business Registered IP and the other Intellectual Property or Technology
owned by Seller and included in the Intellectual Property Assets, together with
the rights granted to Seller under the Inbound IP Agreements and under any
“shrink-wrap” or “click-wrap” license agreements, are sufficient for the
continued conduct of the Business by Buyer after the Closing Date in the same
manner as such business was conducted prior to the Closing Date in all material
respects. Neither the execution of this Agreement nor the consummation of any
transaction contemplated hereby will materially and adversely affect any of
Buyer’s rights in and to the Intellectual Property Assets.

(i)

Except as set forth in Section 4.10(i) of the Disclosure Schedules, no open
source, free, shared or public library Software, including any GNU General
Public License, GNU Lesser General Public Library, Library General Public
License, Lesser General Public License, Mozilla license, Berkeley Software
Distribution license, Open Source Initiative license, MIT, Apache, and/or Public
Domain licenses, or any other “open source” or freeware type licenses (“ Open
Source Licenses ”) governs, in any material respects, any Software that is
incorporated into the products or services made generally available by Seller in
connection with the Business as presently conducted. Seller is in compliance in
all material respects with all Open Source Licenses that govern any Software
that is incorporated into the products or services made generally available by
Seller in connection with the Business as presently conducted.

(j)

The Software of Seller included in the Intellectual Property Assets does not, to
the Knowledge of Seller, contain any program routine, device, or other
undisclosed feature, including, without limitation, a time bomb, virus, software
lock, drop-dead device, malicious logic, worm, trojan horse, bug, error, defect
or trap door, that deletes, disables, deactivates, interferes with, or otherwise
harms such Software, or the hardware, data, or computer programs or codes, or
that provides access or produces modifications not authorized by Seller.

(k)

Seller implements and maintains industry-standard security, disaster recovery
and business continuity plans.  To the Knowledge of Seller, Seller has not
experienced any breach of security or otherwise unauthorized access by third
parties to Trade Secrets. 





34







--------------------------------------------------------------------------------

 







(l)

Seller has not granted any options, licenses or agreements of any kind relating
to any Intellectual Property outside of nonexclusive end use terms of service
and customer agreements entered in the ordinary course (copies of which have
been provided to Buyer).

(m)

Section 4.10(m) of the Disclosure Schedules sets forth all Intellectual Property
that relates or pertains to the Business and is not part of the Purchased
Assets.  

Section 4.11

Legal Proceedings; Governmental Orders.

(a)

There are no Actions or other legal proceedings pending or, to the Knowledge of
Seller, threatened in writing against or by Seller relating to or affecting the
Business, the Purchased Assets or the Assumed Liabilities, or that would affect
the legality, validity or enforceability of this Agreement or any Transaction
Documents or the consummation of the transactions contemplated hereby or
thereby. No event has occurred or circumstances exist that may give rise to, or
serve as a basis for, any such Action or other legal proceeding.

(b)

There are no outstanding Governmental Orders, or inquiry pending before a
Governmental Authority or, to the Knowledge of Seller, threatened in writing
against Seller and no unsatisfied judgments, penalties or awards against,
relating to or affecting the Business or the Purchased Assets or the Assumed
Liabilities, or that would affect the legality, validity or enforceability of
this Agreement or any Transaction Documents or the consummation of the
transactions contemplated hereby or thereby. No event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any such Governmental Order.

Section 4.12

Compliance With Laws; Permits.

(a)

Seller is in compliance with all Laws applicable to the conduct of the Business
as currently conducted and the ownership and use of the Purchased Assets, and
Seller has been in compliance with all Laws applicable to the Business and the
ownership and use of the Purchase Assets during the two (2) years prior to the
date hereof except as would not, individually or in the aggregate, be expected
to be material to the Business taken as a whole. Seller has not received any
written notice that any violation of the foregoing is being alleged.

(b)

Except for general authorizations to conduct business as set forth in
Section 4.12 of the Disclosure Schedules, no Permits are required for Seller to
conduct the Business as currently conducted or for the ownership and use of the
Purchased Assets.

Section 4.13

Environmental Matters.  Seller is and has been in compliance in all material
respects with all Environmental Laws applicable to the Business, and has
obtained all required Permits in connection therewith and is in compliance in
all material respects with the requirements thereunder. During the three years
prior to the date hereof, Seller has not received any written notice from any
Governmental Authority or any written notice from any citizens group or other
Person that alleges that Seller is not in compliance with any Environmental
Law.  To the Knowledge of Seller:  (a) all Leased Real Property and all surface
water, groundwater and soil associated with or adjacent to such property, is
free of any chemicals, pollutants, contaminants, wastes, toxic substances or
material environmental contamination of any nature; (b) none of the Leased Real
Property contain any underground storage tanks, asbestos, equipment using PCBs
or underground injection wells; and (c) none of the Leased Real Property
contains any septic tanks in which process wastewater or any chemicals,
pollutants, contaminants, wastes or toxic substance have been released.





35







--------------------------------------------------------------------------------

 







Section 4.14

Employee Benefit Matters.

(a)

Section 4.14(a) of the Disclosure Schedules contains a list of (i) each
“employee benefit plan” (as defined in Section 3(3) of ERISA, without regard to
whether ERISA applies thereto), (ii) all employment, deferred compensation,
retention, consulting, severance, individual compensation or similar agreements,
and (iii)  all other retention, change-in-control, bonus, stock option, stock
purchase, restricted stock, stock appreciation right, phantom equity, incentive,
deferred compensation, medical, life insurance, flexible spending, supplemental
retirement, severance, vacation, salary continuation, leave of absence,
educational assistance, company car, housing allowance, paid time off, welfare,
fringe-benefit or other benefit plans, programs, policies, arrangements or
agreements of any kind (whether written or oral), and covering one or more
Business Employees, current or former directors of the Business, or the
beneficiaries or dependents of any such Persons that is maintained, sponsored,
contributed to, or required to be contributed to by Seller, or under which
Seller has any material liability for premiums or benefits (as listed on
Section 4.14(a) of the Disclosure Schedules, each, a “Benefit Plan”).  Seller
has made available copies of each Benefit Plan and related trust documents and
funding arrangements.

(b)

Each Benefit Plan and related trust has been maintained, operated and
administered in accordance with its terms and the requirements of all applicable
Laws (including ERISA and the Code). Each Benefit Plan that is intended to be
qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”) has
received a favorable determination letter from the Internal Revenue Service, or
with respect to a prototype plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified. No Action or other claim (other than
claims for benefits in the ordinary course) is pending or, to the Knowledge of
Seller, threatened with respect to any Benefit Plan that would reasonably be
expected to result in liability to Buyer.

(c)

No Benefit Plan is or at any time has been: (i)  subject to Title IV of ERISA or
the minimum funding standards of Section 302 of ERISA or Section 412 of the
Code; or (ii) a “multi-employer plan” (as defined in Section 3(37) of ERISA).
Seller has not: (A) withdrawn from any pension plan under circumstances
resulting (or expected to result) in liability; or (B) engaged in any
transaction which would give rise to a liability under Section 4069 or
Section 4212(c) of ERISA.

(d)

Other than as required under Section 4980B of the Code or other applicable Law,
no Benefit Plan that is subject to ERISA provides benefits or coverage in the
nature of health, life or disability insurance following retirement or other
termination of employment (other than death benefits when termination occurs
upon death).

(e)

No Benefit Plan exists that would: (i) result in the payment to any Business
Employee, director or consultant of the Business of any money or other property;
or (ii) accelerate the vesting of or provide any additional rights or benefits
(including funding of compensation or benefits through a trust or otherwise) to
any Business Employee, director or consultant of the Business, in each case, as
a result of the execution of this Agreement or the Transaction Documents or the
consummation of the transactions contemplated hereby and thereby.

(f)

As of the Closing, there will be no Contract or plan to which Seller is a party
covering any current or former employee, director or independent contractor of
the Business that, individually or collectively, provides for payment or
benefits that would reasonably be expected to constitute an “excess parachute
payment” under Section 280G of the Code as a result of the execution of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby and thereby.





36







--------------------------------------------------------------------------------

 







(g)

Each Benefit Plan that is or contains a “deferred compensation” plan,
arrangement or feature, that is subject to Code Section 409A, has been operated
in compliance, in all material respects, with such Code section and applicable
regulations thereunder. Seller has not agreed to pay or reimburse taxes under
Code Section 409A incurred by any service provider participating in any deferred
compensation arrangement.

Section 4.15

Employment Matters.

(a)

Section 4.15(a)(i) of the Disclosure Schedules sets forth as of the date hereof
a list of the names of each current Business Employee, together with their title
or job classification, work location, employing entity, current annual salary
and target annual cash bonus and commissions for 2017, if any and Section
4.15(a)(ii) of the Disclosure Schedules sets forth a list of all employees that
have had a material contribution to the Business over the last three (3) years. 
Except as set forth in Section 4.15(a)(i) of the Disclosure Schedules, none of
such persons has an employment Contract with Seller.  Seller represents that
they have at all times complied with all terms of any employment Contract with
any Business Employee. 

(b)

Section 4.15(b) of the Disclosure Schedules sets forth a list as of the date of
this Agreement, separately by company and location, of the names of all
individuals who perform services primarily for the Business at an annualized
rate in excess of $50,000 per year as a consultant or an independent
contractor.  Seller represent that they have paid all Business Employees,
consultants, and independent contractors for all hours worked, including
commissions, overtime, or other wages due, along with related Taxes (or have
appropriately accrued for such amounts). 

(c)

There are no Actions or other legal proceedings pending or, to the Knowledge of
Seller, threatened by or on behalf of any Business Employee, representative,
consultant, or independent contractor against Seller relating to his or her
employment with, or the performance of services for, Seller.

(d)

Seller is not a party to, or bound by any collective bargaining or other
agreement with a labor organization representing any of the Business Employees.
Since January 1, 2018, (i) no labor organization or group of employees has
sought to organize any Business Employees for purposes of collective bargaining,
made a demand for recognition or certification, or filed a petition for
recognition, (ii) there has not been, nor, to the Knowledge of Seller, has there
been any threat of, any strike, slowdown, work stoppage, lockout, concerted
refusal to work overtime or other similar labor activity or dispute affecting
Seller or any of the Business Employees, and (iii) no unfair labor practices or
other labor-related grievances have been filed against Seller.

(e)

Since January 1, 2014, Seller has been in material compliance with all
applicable Laws pertaining to employment and employment practices, including but
not limited Laws relating to wages, overtime, expenses, sick time, leave,
contributions, classification of contractors and employees, reductions in force,
hours, meal and rest periods, employment discrimination and equal opportunity
laws, harassment, collective bargaining, labor relations, occupational safety
and health, disability, background checks, drug and alcohol testing, immigration
and the payment of Social Security and other taxes.

Section 4.16

Taxes.

(a)

Seller has filed (taking into account any valid extensions) all Tax Returns with
respect to the Business and Purchased Assets required to be filed by Seller.
 Such Tax Returns are, or will be, true, complete and correct in all respects.
All Taxes due and owing by Seller (whether or not shown on any Tax Return) have
been, or will be, timely paid.





37







--------------------------------------------------------------------------------

 







(b)

Seller has withheld and paid each Tax required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, customer, shareholder or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

(c)

No extensions or waivers of statutes of limitations have been given or requested
with respect to any Taxes of Seller.

(d)

All deficiencies asserted, or assessments made, against Seller as a result of
any examinations by any Governmental Authority have been fully paid.

(e)

No jurisdiction where Seller does not file a Tax Return has made a claim in
writing that Seller is required to file a Tax Return relating to the Business or
the Purchased Assets for such jurisdiction or that any Taxes relating to the
Business or the Purchased Assets are due as a result of doing business in any
such jurisdiction.

(f)

Seller is not a “foreign person” as that term is used in Treasury Regulations
Section 1.1445-2.

(g)

There are no Encumbrances for Taxes upon any of the Purchased Assets nor is any
Governmental Authority in the process of imposing any Encumbrances for Taxes on
any of the Purchased Assets, other than Permitted Encumbrances.

(h)

No power of attorney that is currently in effect has been granted by Seller with
respect to the Business or the Purchased Assets (other than powers of attorney
granted in the ordinary course of business, such as to a payroll provider).

(i)

The Purchased Assets do not include any stock or other ownership interests in
any corporations, partnerships, joint ventures, limited liability companies,
business trusts, or other entities.

(j)

None of the Purchased Assets are (i) property required to be treated as being
owned by another Person pursuant to the provisions of Section 168(f)(8) of the
Internal Revenue Code of 1954, as amended and in effect immediately prior to the
enactment of the Tax Reform Act of 1986, (ii) “tax-exempt use property” within
the meaning of Section 168(h)(1) of the Code, or (iii) “tax-exempt bond financed
property” within the meaning of Section 168(g) of the Code.

(k)

Seller is not a party to any Tax allocation, Tax sharing or Tax indemnification
agreement other than any such agreement entered into in the ordinary course of
business (such as a loan or a lease) the primary purpose of which is unrelated
to Taxes.  Seller has not ever been a member of any affiliated group within the
meaning of Section 1504(a) of the Code, or any similar provision of state, local
or foreign Law (other than an affiliated group the parent of which is Seller).

(l)

Seller is not currently a party to any pending examination, audit, Action,
administrative or judicial proceeding relating to Taxes, nor, to the Knowledge
of Seller, has any examination, audit, Action or proceeding been threatened in
writing by any Governmental Authority, and no claim for assessment or collection
of Taxes which previously has been asserted relating in whole or in part to
Seller that remains unpaid.

Section 4.17

Brokers.  Except for fees owed under (i) the Letter Agreement, dated as of
August 21, 2017, by and between Seller and Chardan Capital Markets, LLC and (ii)
the Letter





38







--------------------------------------------------------------------------------

 







Agreement, dated as of November 27, 2017, by and between Seller and Noble
Capital Markets, no broker, finder, investment banker or similar Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Seller.

Section 4.18

Operation of the Business.  No part of the Business is currently operated
through any entity other than Seller.

Section 4.19

[Intentionally Omitted]

Section 4.20

Privacy and Data Security.

(a)

Seller has been and is in compliance in all material respects with all
applicable Law regarding the collection, creation, processing, use, disclosure,
storage, transfer and secure destruction of Sensitive Data, which was collected
or processed in connection with the Business (collectively, “Data Protection
Laws”).  Except as would not, individually or in the aggregate, be expected to
be material to the Business taken as a whole, Seller has made all required
material filings, disclosures and registrations under applicable Data Protection
Laws with any relevant Governmental Authority, to the extent applicable, and all
such filings, disclosures and registrations are current and up-to-date) in all
material respects.  Section 4.20(a) of the Disclosure Schedules sets forth a
complete list of all such filings, disclosures and registrations.

(b)

Seller has not and does not collect, create, process, use, disclose, store,
transfer or destroy any Protected Health Information (as defined under HIPAA)
from or on behalf of any source, and therefore is exempt from HIPAA’s
requirements.

(c)

Seller has established, implemented, and maintains privacy, data security and
cybersecurity policies, programs and procedures that are in compliance in all
material respects with any applicable Law, applicable industry practices, and
Seller’s obligations under any Contracts, including reasonable and appropriate
administrative, technical and physical safeguards, and disaster recovery,
business continuity, and incident response plans, designed to protect the
confidentiality, integrity, availability and security of Sensitive Data in its
possession, custody or control against unauthorized access, use, disclosure or
other misuse, and to safeguard the Business IT Systems against the risk of
material business disruption. 

(d)

Seller has complied and is in compliance with its online and internal privacy
policies in all material respects.

(e)

Except as set forth in Section 4.20(e) of the Disclosure Schedules, (i) there
have been no material failures, breakdowns, continued substandard performance,
introduction of any malware, viruses, ransomware, bugs, or other malicious codes
into any of the Business IT Systems that have caused a material disruption or
material interruption in or to the use of such Business IT Systems; (ii) there
have been no privacy or data security breaches (including ransomware or a
cyber-attack) resulting in the unauthorized access, acquisition, exfiltration,
manipulation, erasure, use, or disclosure of any Sensitive Data or that
triggered any reporting requirement under any breach notification Law or
Contract provision; and (iii) to the Knowledge of Seller, no service provider
(in the course of providing services for or on behalf of Seller) has suffered
any material privacy or data security breach that resulted in the unauthorized
access, acquisition, exfiltration, manipulation, erasure, use, or disclosure of
any Sensitive Data.

(f)

Except as set forth in Section 4.20(f) of the Disclosure Schedules, Seller does
not perform any operations or provide any services outside of the United States
of America.  For the





39







--------------------------------------------------------------------------------

 







avoidance of doubt, Seller is not subject to the EU General Data Protection
Regulation.  Seller does not store or transfer any Sensitive Data offshore to,
or receives any Sensitive Data from, any location outside the United States of
America.

Section 4.21

Customers and Suppliers.

(a)

Section 4.21(a) of the Disclosure Schedules sets forth (i) the top 10 customers
of the Business (calculated based on sales to such customers during the 12
months commencing July 1, 2017 to the date hereof), (ii) each customer that
accounts for more than five percent (5%) of the consolidated gross revenues of
the Business during the 12-month period ended December 31, 2017 (each, a
“Material Customer”) and (iii) the amounts paid by such Material Customers to
the Business during the 12 months immediately preceding the date hereof. Except
as set forth in Section 4.21(a) of the Disclosure Schedules, no Material
Customer has canceled or otherwise terminated, or materially reduced, or made
any threat in writing (or, to the Knowledge of Seller, orally) to Seller to
cancel or otherwise terminate, or materially reduce, its relationship with
Seller and (ii) this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not
materially and adversely affect the relationship of Buyer with any Material
Customer.

(b)

Section 4.21(b) of the Disclosure Schedules sets forth (i) the top 10 suppliers
of the Business (calculated based on purchases from such suppliers during the 12
months immediately preceding the date hereof) (each, a “Material Supplier”) and
(ii) the amounts paid to such Material Suppliers by the Business during the 12
months immediately preceding the date hereof. Except as set forth in Section
4.21(b) no Material Supplier has canceled or otherwise terminated, or materially
reduced, or made any threat in writing (or, to the Knowledge of Seller, orally)
to Seller to cancel or otherwise terminate, or materially reduce, its
relationship with Seller and (ii) this Agreement and the Transaction Documents
and the consummation of the transactions contemplated hereby and thereby will
not materially and adversely affect the relationship of Buyer with any Material
Suppler.

(c)

To the Knowledge of Seller, there has not been a material decrease in any
business activity between the Persons listed on Section 4.21(c) of the
Disclosure Schedules (which represent the top 10 pharmaceutical manufacturers of
the Business (calculated based on year-to-date sales to such pharmaceutical
manufacturers)) and their representative advertising agencies.

Section 4.22

Transactions with Affiliates.

(a)

Section 4.22(a) of the Disclosure Schedules sets forth all Affiliate
Arrangements.

(b)

Except as set forth in Section 4.22(b) of the Disclosure Schedules no Related
Party possesses, directly or indirectly, any financial interest in or is a
director, officer, manager or employee of any Person which is a client,
supplier, distributor, customer, lessor, lessee, financial source or competitor
or potential competitor of Seller or the Business.

Section 4.23

Receivables.  Except as set forth in Section 4.23 of the Disclosure Schedules,
(i) all Receivables represent bona fide, third party (i.e., non-Affiliate) and
valid obligations arising from services actually performed in the ordinary
course of business, (ii) all such Receivables are or will be at Closing current
within at least 90 days and collectible and (iii) there is no contest, Claim or
right of set-off, other than returns in the ordinary course of business,
pursuant to any Contract with any obligor of any Receivables related to the
amount or validity of such Receivable and, to the Knowledge of Seller, no
bankruptcy, insolvency or similar proceedings have been commenced by or against
any such obligor which, individually or in the aggregate, involves an amount in
excess of $10,000.





40







--------------------------------------------------------------------------------

 







Section 4.24

No Unlawful Payments; FCPA.  Neither Seller nor any director or officer of
Seller, nor, to the Knowledge of Seller, any employee, agent, controlled
affiliate or other Person acting on behalf of Seller has, in the operation of
the Business, (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (b) made
any direct or indirect unlawful payment to any government official or employee,
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, (d) violated or is in violation of any
provision of the Bribery Act 2010 of the United Kingdom or (e) made, offered, or
taken an act in furtherance of any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

Section 4.25

Compliance with Money Laundering Laws.  The operations of the Business by Seller
has been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all jurisdictions where Seller operate the Business, the applicable
rules and regulations thereunder and any applicable, related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”) and no Action or
proceeding by or before any court or Governmental Authority or body or any
arbitrator involving Seller with respect to any applicable Money Laundering Laws
is pending or, to the Knowledge of Seller, threatened.

Section 4.26

No Conflicts with Sanctions Laws.  Seller nor, to the Knowledge of Seller, any
director, officer, agent or employee of Seller is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively,
“Sanctions”) in connection with the operation of the Business.  Neither Seller,
nor, to the Knowledge of Seller, any director, officer, agent or employee of
Seller, is a Person that is, or is controlled by a Person that is (a) the
subject of any Sanctions or (b) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions that broadly
prohibit dealings with that country or territory (currently, Cuba, Iran, North
Korea, Sudan, and Syria).

Section 4.27

Insurance.  Seller maintains, and has maintained without interruption during the
two (2) years prior to the date hereof, policies or binders of insurance
covering risks and events in amounts which Sellers determined to be adequate for
the Business. With respect to any insurance policies maintained by Seller with
respect to the Purchased Assets and Business for periods prior to the Closing,
(a) there is no material claim pending as to which coverage has been questioned,
denied or disputed by the underwriters of such policies, and (b) Seller is in
compliance in all material respects with the terms of such policies including,
without limitation, the payment of all premiums due with respect to such
policies.

Section 4.28

Exclusivity of Representations and Warranties.  Except for the representations
and warranties contained in this Article IV (including the related portions of
the Disclosure Schedules), and without derogating from the Seller’s
representations and warranties in Section 4.29, neither the Seller nor any other
Person on behalf of the Seller has made, nor are any of them making, any express
or implied representation or warranty, either written or oral, at law or in
equity, on behalf or in respect of the Seller or the Purchased Assets, including
(a) any representation or warranty as to the future revenue, profitability or
success of the Business (the inherent uncertainties of which Buyer
acknowledges), (b) any representation or warranty with respect to
merchantability or fitness for any particular purpose (except for the
representations and warranties set forth in Section 4.08), or (c) any
representation or warranty arising from statute or otherwise in law.  Buyer
acknowledges and agrees that, in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon the express representations and warranties of the Seller set
forth in Article IV (including the





41







--------------------------------------------------------------------------------

 







representations and warranties in Section 4.29 and the related portions of the
Disclosure Schedules) and disclaims reliance on any other representations and
warranties, of any kind or nature, express or implied (including of the nature
described in clauses (a), (b) and (c) above).  Notwithstanding the foregoing,
nothing in this Section 4.28 or any other provision of this Agreement shall be a
defense against or a limit to Buyer’s ability to bring a claim for Fraud or
constructive fraud.

Section 4.29

Disclosure.  No representation or warranty made by Seller contained in this
Agreement, and no statement contained in the Disclosure Schedules or in any
certificate furnished to Buyer pursuant to any provision of this Agreement,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements herein or therein, in the light
of the circumstances under which they were made, not misleading in any material
respect.  Seller acknowledge and agrees that, in making its decision to enter
into this Agreement and to consummate the transactions contemplated hereby,
Buyer has relied on the representations and warranties set forth in this
Section 4.29 and in the other subsections of Article IV of this Agreement
(including related portions of the Disclosure Schedules), and the accuracy and
completeness of the representations and warranties in this Section 4.29 and in
the other subsections of Article IV of this Agreement (including related
portions of the Disclosure Schedules) are a major inducement to Buyer’s decision
to enter into this Agreement and to consummate the transactions contemplated
hereby.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct as of the date hereof and as of the Closing Date.

Section 5.01

Organization of Buyer. The Buyer is duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

Section 5.02

Authority of Buyer. Buyer has all necessary organizational power and authority
to enter into this Agreement and the other Transaction Documents to which Buyer
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Buyer of this Agreement and any other Transaction Document to which
Buyer is a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all requisite organizational power on
the part of Buyer. This Agreement has been duly executed and delivered by Buyer,
and (assuming due authorization, execution and delivery by Seller) this
Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). When each other Transaction Document to which Buyer is or will be a
party has been duly executed and delivered by Buyer (assuming due authorization,
execution and delivery by Seller and each other party thereto), such Transaction
Document will constitute a legal and binding obligation of Buyer enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 5.03

No Conflicts; Consents.  The execution, delivery and performance by Buyer of
this Agreement and the other Transaction Documents to which Buyer is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (a) result in a violation or breach of any provision of any
organizational document of Buyer; (b) result in a violation or breach of any





42







--------------------------------------------------------------------------------

 







provision of any Law or Governmental Order applicable to Buyer; or (c) require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default under or result in the
acceleration of any agreement to which Buyer is a party, except in the cases of
clauses (b) and (c), where the violation, breach, conflict, default,
acceleration or failure to give notice would not have a Material Adverse Effect
on Buyer’s ability to consummate the transactions contemplated hereby. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, except for such consents, approvals, Permits, Governmental
Orders, declarations, filings or notices which would not have a Material Adverse
Effect on Buyer’s ability to consummate the transactions contemplated hereby and
thereby.

Section 5.04

Brokers. Buyer has not used a broker, finder or investment banker in connection
with the transactions contemplated hereby, and Buyer shall not have any
liability or otherwise suffer or incur any loss as a result of or in connection
with any brokerage, finder’s fee, investment banker’s fee or other commission of
any Person retained by Seller in connection with this Agreement, the Transaction
Documents or any of the transactions contemplated hereby and thereby (or any
Person who is entitled to any broker’s commission, finder’s fee, investment
banker’s fee or similar payment).

Section 5.05

Sufficiency of Funds. Buyer currently has, and will have as of the Closing,
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Purchase Price and consummate the transactions
contemplated by this Agreement.

Section 5.06

Legal Proceedings. There are no Actions or other legal proceedings pending or,
to Buyer’s knowledge, threatened in writing against or by Buyer or any Affiliate
of Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

ARTICLE VI
COVENANTS

Section 6.01

Conduct of Business Prior to the Closing.  Except as otherwise required by this
Agreement or applicable Law, during the period on and from the date of this
Agreement through and including the Closing Date or the termination of this
Agreement, Seller shall (i) conduct the Business in the ordinary course
consistent with past practices in all material respects, (ii) maintain and
preserve intact the current organization, operations and franchise of the
Business, (iii) use its commercially reasonable efforts to preserve goodwill and
relationships of its Business Employees, customers, lenders, suppliers,
regulators and others having relationships with the Business.  Except as
otherwise required by this Agreement or applicable Law, during the period on and
from the date of this Agreement through and including the Closing Date or the
termination of this Agreement, Seller will not, without the prior written
consent of Buyer (not to be unreasonably withheld, conditioned or delayed), in
each case solely with respect to the Business:

(a)

mortgage, pledge, subject to a lien, or grant a security interest in, or suffer
to exist or otherwise encumber, any of the Purchased Assets, excluding
guarantees and letters of credit provided to customers in the ordinary course of
business or any Encumbrances existing on the date hereof;

(b)

sell, dispose of or license any of the Purchased Assets to any Person, except
licenses in the ordinary course of business and consistent with past practices;





43







--------------------------------------------------------------------------------

 







(c)

fail to maintain the Tangible Personal Property in good working condition and
repair according to the standards they have maintained up to the date of this
Agreement, subject only to ordinary wear and tear;

(d)

fail to pay and discharge any trade payables or other material obligations
relating to the Purchased Assets or the Business in accordance with Seller’s
customary business practices as of the date hereof;

(e)

change financial accounting methods relating to or affecting the Purchased
Assets, the Assumed Liabilities or the Business;

(f)

write up, write down or write off the book value of any Purchased Assets, except
as consistent with past practices;

(g)

amend or terminate any Assigned Contracts, except in the ordinary course of
business;

(h)

amend the certificate of incorporation or by-laws of Seller;

(i)

incur any Indebtedness or guarantee Indebtedness of another Person;

(j)

take any action to terminate or modify, or permit the lapse or termination of,
the present insurance policies and coverage of Seller relating to or applicable
to the Business or the Purchased Assets;

(k)

enter into, modify, amend, terminate or waive any material right or obligation
under any Contract that would constitute a Material Contract or real property
related to the Business, except in the ordinary course of business and
consistent with past practices (whether directly or through distributors,
resellers, partners and the like);

(l)

abandon or fail to maintain any Intellectual Property Assets;

(m)

grant or make any commitment to grant any retention, severance or termination
payment to any Business Employee or consultant;

(n)

make any other material change in employment terms for any Business Employee;

(o)

except as required under Law or existing Contract: (x) adopt or amend any
material Benefit Plan as it relates to the Business or the Purchased Assets;
(y) enter into any collective bargaining agreement or employment contract with
any Business Employee; or (z) increase the salaries or severance of, or other
compensation of, or pay any bonus, retention payments or other change-of-control
payments to, any Business Employee;

(p)

grant any performance guarantee to any customer of the Business;

(q)

fail to comply in all material respects with all Laws applicable to the conduct
of the Business or the ownership and use of the Purchased Assets;





44







--------------------------------------------------------------------------------

 







(r)

waive, cancel or release any material right or any Indebtedness owed to the
Business, except, with respect to any trade payables, in the ordinary course of
business consistent with past practice;

(s)

with respect to the Business, the Purchased Assets or the Assumed Liabilities:
(i) make or change any Tax election, (ii) change an annual Tax accounting period
or change a method of Tax accounting (except as required by Law), (iii) file any
amended Tax Returns or make any claim for Tax refunds, (iv) enter into any
closing agreement relating to Taxes or (v) settle any Tax claim, audit or
assessment;

(t)

take any action that would require notification or otherwise occur any liability
under the Work Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et
seq., or any similar state or local Law;

(u)

take any action that would subject the Business to additional regulatory
compliance obligations, including compliance obligations under HIPAA;

(v)

fail to maintain true, complete and accurate Books and Records in a manner
consistent with Seller’s past practices; or

(w)

agree to do any of the things described in the preceding clauses of this
Section 6.01.

Section 6.02

Access to Information.  From the date hereof until the Closing or the
termination of this Agreement, Seller shall (a) afford Buyer and its
Representatives reasonable access to and the right to inspect all of the Leased
Real Property, properties, assets, premises, Books and Records, Assigned
Contracts and other documents and data related to the Business; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (c) instruct its Representatives to cooperate with Buyer
with respect to the foregoing; provided, however , that any such investigation
shall be conducted during normal business hours upon reasonable advance notice
to Seller, under the supervision of Seller’s personnel and in such a manner as
not to interfere with the conduct of the Business or any other businesses of
Seller. All requests by Buyer for access pursuant to this Section 6.02 shall be
submitted or directed exclusively to Seller or such other individuals as Seller
may designate in writing from time to time. Prior to the Closing, without the
prior written consent of Seller, which consent can be withheld for any reason,
Buyer shall not contact any suppliers to, or customers of, the Business.

Section 6.03

Employees and Employee Benefits.

(a)

Prior to the Closing Date, Buyer shall determine in its sole discretion which
Business Employees, if any, to offer employment, and shall set initial terms and
conditions of employment for any such employees to whom it offers employment,
including wages, benefits, job duties and responsibilities, and work
assignments.  Only Business Employees who are offered and accept such offers of
employment, and actually commence employment with Buyer based upon the initial
terms and conditions set by Buyer, shall become “Buyer Employees” after the
Closing Date.  Seller shall make available for interviews the Business Employees
if so requested by Buyer to facilitate Buyer’s right to offer employment to such
employees in its sole discretion pursuant to this Section 6.03(a).  Buyer shall
be responsible for any liability, obligation or commitment arising out of or
relating to the (i) employment (including the application for or termination of
employment) of any Buyer Employee by Buyer arising after the Closing Date
pursuant to the terms and conditions of employment set by Buyer, and (ii) the
provision of services by any other Person to Buyer after the Closing Date.





45







--------------------------------------------------------------------------------

 







(b)

Seller shall terminate, or shall cause to be terminated, on or prior to the
Closing Date the employment and service of all Business Employees (which shall
include releasing such Business Employees from any obligations to Seller or its
Affiliates following the Closing Date incurred or that arose in connection with
such employment or service, including confidentiality, non-competition and
non-solicitation agreements) who are offered and accept offers of employment
with Buyer pursuant to this Section 6.03.  For the avoidance of doubt, (i) Buyer
shall not be obligated to provide any severance, separation pay, final wage
payments, or other payment or benefits to any Business Employee on account of
any termination of such Business Employee’s employment on or before the Closing
Date, and (ii) Seller acknowledges and agrees that any and all liabilities,
obligations or commitments of Seller to pay any employee or former employee of
Seller (including the Buyer Employees) for any salary, bonus, commission,
vacation pay, severance, separation, key employee retention payments, or other
compensation earned or accrued on or prior to the Closing Date, shall be an
Excluded Liability and be borne solely by Seller.

(c)

Seller shall have full responsibility under the WARN Act or any other labor or
employment Law relating to any obligation, act, or omission of Seller prior to
or on the Closing Date with respect to the Business Employees including, without
limitation, any Liabilities that result from the Business Employees’ separation
of employment from Seller or Business Employees not becoming Buyer Employees.  

(d)

With respect to any employee benefit plan maintained by Buyer or an Affiliate of
Buyer for the benefit of any Buyer Employee (collectively, “Buyer Benefit
Plans”), effective as of the Closing, Buyer shall, or shall cause its Affiliate
to, recognize, to the extent permitted under applicable Law, all service of the
Buyer Employees with Seller, as if such service were with Buyer, for purposes of
any applicable Buyer Benefit Plan; provided, however, such service shall not be
recognized to the extent that (x) such recognition would result in a duplication
of benefits or (y) such service was not recognized under the corresponding
Benefit Plan.  Further, with respect to each Buyer Benefit Plan, in which any
Buyer Employee will be eligible to participate effective as of the Closing,
Buyer shall, or shall cause its applicable Affiliate(s) to, (i) waive, to the
extent permitted under applicable Law, all pre-existing conditions, exclusions
and waiting periods with respect to participation and coverage requirements
applicable to such Buyer Employee under any such Buyer Benefit Plan in which
such Buyer Employee may be eligible to participate on or after the Closing,
except to the extent such pre-existing conditions, exclusions or waiting periods
would apply under the analogous Benefit Plan; and (ii) to the extent permitted
under applicable Law, provide each such Buyer Employee with credit for any
payments made under any cost-sharing provisions prior to the Closing (to the
same extent such credit was given under the analogous Benefit Plan prior to the
Closing) in satisfying any applicable cost-sharing provisions in any Buyer
Benefit Plan in which such Buyer Employee may be eligible to participate on or
after the Closing.

(e)

Effective as of the Closing Date, the Buyer Employees shall cease active
participation in the Benefit Plans. Seller shall remain liable for all eligible
claims for benefits under the Benefit Plans that are incurred by the Business
Employees on or prior to the Closing Date. For purposes of this Agreement, the
following claims shall be deemed to be incurred as follows: (i) life, accidental
death and dismemberment, short-term disability, and workers’ compensation
insurance benefits, on the event giving rise to such benefits; (ii) medical,
vision, dental, and prescription drug benefits, on the date the applicable
services, materials or supplies were provided; and (iii) long-term disability
benefits, on the eligibility date determined by the long-term disability
insurance carrier for the plan in which the applicable Business Employee
participates.

(f)

Buyer and Seller intend that the transactions contemplated by this Agreement
should not constitute a separation, termination or severance of employment of
any Business Employee who accepts an employment offer by Buyer that is
consistent with the requirements of Section 6.03(b),





46







--------------------------------------------------------------------------------

 







including for purposes of any Benefit Plan that provides for separation,
termination or severance benefits (if any).  Each Buyer Employee shall resign
from Seller and accept employment with Buyer at the same time resulting in no
period of unemployment. Buyer shall be liable and hold Seller harmless for any
claims relating to the employment of any Buyer Employee only to the extent such
claims relate to activity occurring after the Closing Date. 

(g)

This Section 6.03 shall be binding upon and inure solely to the benefit of each
of the parties to this Agreement, and nothing in this Section 6.03, express or
implied, shall confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Section 6.03. Nothing contained herein,
express or implied, shall be construed to establish, amend or modify any benefit
plan, program, agreement or arrangement. The parties hereto acknowledge and
agree that the terms set forth in this Section 6.03 shall not create any right
in any Business Employee, Buyer Employee or any other Person to any continued
employment with Buyer or any of its Affiliates or compensation or benefits of
any nature or kind whatsoever.

(h)

Seller shall follow the “standard procedure” for preparing and filing Internal
Revenue Service Forms W-2 (Wage and Tax Statements), as described in Revenue
Procedure 2004-53 for Buyer Employees.  Under this procedure, (i)  Seller shall
provide all required Forms W-2 to (x) all Buyer Employees reflecting wages paid
and Taxes withheld by Seller in respect of such Buyer Employees’ employment with
Seller through the Closing Date, and (y) all other employees and former
employees of Seller who are not Buyer Employees reflecting all wages paid and
taxes withheld by Seller, and (ii) Buyer (or one of its Affiliates) shall
provide all required Forms W-2 to all Buyer Employees reflecting all wages paid
and taxes withheld by Buyer (or one of its Affiliates) after the Closing Date.

Section 6.04

Confidentiality.  Each party acknowledges and agrees that the Confidentiality
Agreement remains in full force and effect and information provided pursuant to
this Agreement shall remain subject to the Confidentiality Agreement; provided,
however, that notwithstanding anything in this Agreement to the contrary, Buyer
and/or Seller may make any disclosure to the extent it is required to do so to
comply with any securities laws or stock exchange regulations. If this Agreement
is, for any reason, terminated prior to the Closing, the Confidentiality
Agreement and the provisions of this Section 6.04 shall nonetheless continue in
full force and effect.

Section 6.05

Books and Records.

(a)

In order to facilitate the resolution of any claims made against or incurred by
Seller, or for any other reasonable purpose, for a period of ten (10) years
after the Closing, Buyer shall:

(i)

retain the Books and Records (including personnel files) relating to periods
prior to the Closing; and

(ii)

upon reasonable notice, afford Seller’s Representatives reasonable access
(including the right to make, at Seller’s expense, electronic or photocopies),
during normal business hours, to such Books and Records (subject to the delivery
of customary confidentiality undertakings to the satisfaction of Buyer).

(b)

In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of ten (10) years after the Closing, Seller shall:

(i)

retain the books and records (including personnel files) of Seller which relate
to the Business and its operations for periods prior to the Closing; and





47







--------------------------------------------------------------------------------

 







(ii)

upon reasonable notice, afford Buyer’s Representatives reasonable access
(including the right to make, at Buyer’s expense, electronic or photocopies),
during normal business hours, to such books and records.

(c)

Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.05 where such access would violate any Law, fiduciary duty,
contractual obligation or attorney-client privilege of such party.

Section 6.06

Public Announcements.  Buyer, on the one hand, and Seller, on the other hand,
shall consult with each other before issuing any press release or otherwise
making any public statement with respect to this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby and
shall not issue any such press release or make any such public statement without
the prior written consent of the other, which consent shall not be unreasonably
withheld or delayed; provided, however, that Buyer or Seller may, without the
prior written consent of the other party, issue such press release or make such
public statement as may, upon the advice of counsel, be required by applicable
Law or stock exchange requirements. Notwithstanding the foregoing, following the
Closing the parties may issue a press release or other public statement with
respect to the this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, as long as such press release or
public statement does not disclose the material terms of this Agreement or the
other Transaction Documents (including the material terms of the consideration
payable to Seller) except to the extent required, upon the advice of counsel, by
applicable Law or stock exchange requirements. Notwithstanding the foregoing,
(a) Halyard Capital and its Affiliates, (collectively, “Halyard”), shall be
permitted to disclose the terms of this Agreement, the other Transaction
Documents and the transactions contemplated hereby and thereby after the Closing
(i) to authorized representatives and employees of Halyard or its Affiliates,
(ii) to its and its Affiliates’ investors, and (iii) to its or its Affiliates,
auditors, attorneys, financing sources, potential investors or other agents or
any other Person to whom Halyard or its affiliates discloses such information in
the ordinary course of business (so long as such Persons agree to, or are bound
by contract or professional or fiduciary obligations to, keep the terms of this
Agreement confidential and so long as the parties shall be responsible to the
other parties hereto for breach of this Section 6.06 or such confidentiality
obligations by the recipients of its disclosure), and (b) Buyer shall be
permitted to disclose the terms of this Agreement and the transactions
contemplated hereby after the Closing (i) to its authorized representatives,
employees, customers, suppliers, equityholders, and affiliates and (ii) to its
or its Affiliates, auditors, attorneys, financing sources, potential investors
or other agents or any other Person to whom Buyer discloses such information in
the ordinary course of business (so long as such Persons agree to, or are bound
by contract or professional or fiduciary obligations to, keep the terms of this
Agreement confidential and so long as the parties shall be responsible to the
other parties hereto for breach of this Section 6.06 or such confidentiality
obligations by the recipients of its disclosure).

Section 6.07

Bulk Sales Laws.  The parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction that may otherwise
be applicable with respect to the sale of any or all of the Purchased Assets to
Buyer; it being understood that any liabilities arising out of the failure of
Seller to comply with requirements and provisions of any bulk sales, bulk
transfer or similar Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities.

Section 6.08

Tax Matters.

(a)

Seller and Buyer agree to furnish or cause to be furnished to the other, upon
request, as promptly as practicable, information and assistance relating to the
Business and the Purchased Assets, including access to books and records, as is
reasonably necessary in connection with (i) the preparation or filing of any Tax
Return by Buyer or Seller, (ii) the making of any Tax election by Buyer





48







--------------------------------------------------------------------------------

 







or Seller, (iii) Buyer or Seller’s claim for any Tax refund, (iv) the
determination of liability for Taxes, and (v) any audit, examination or other
proceeding in respect of Taxes related to the Business or the Purchased Assets.
Each of Buyer and Seller shall retain all Tax Returns, work papers and other
material records or other documentation in its possession (or in the possession
of any Affiliate) in respect of Tax matters relating to the Business and the
Purchased Assets for any Tax period that includes the Closing Date and all prior
taxable periods until the expiration of the statute of limitations of the
taxable periods to which such Tax Returns and other documents relate.

(b)

All real property Taxes, personal property Taxes and similar ad valorem Taxes
(“Property Taxes”) levied with respect to the Business or the Purchased Assets
(other than Taxes allocated pursuant to Section 6.08) for a taxable period that
includes (but does not end on) the Closing Date shall be apportioned between
Seller and Buyer as of the Closing based on the number of days of such taxable
period included in the Pre-Closing Tax Period and the number of days of such
taxable period included in the Post-Closing Tax Period.  Seller shall be liable
for the proportionate amount of such Property Taxes that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such Property Taxes that is attributable to the Post-Closing Tax Period.
 Upon receipt of any bill for Property Taxes relating to the Business or the
Purchased Assets, Buyer or Seller, as applicable, shall present a statement to
the other party setting forth the amount of reimbursement to which each is
entitled under this Section 6.08 together with such supporting evidence as is
reasonably necessary to calculate the proration amount (calculated as a
difference between the actual amount payable and the amount reflected in the
Working Capital calculation as a reserve). In each case, the amount shall be
paid by the party owing it to the other party within twenty (20) days after
delivery of such statement, subject to any adjustments to reflect amounts
included in the calculation of Working Capital.  In the event that either Seller
or Buyer shall make any other payment for which it is entitled to reimbursement
under this Section 6.08, the other party shall make such reimbursement promptly
but in no event later than twenty (20) days after the presentation of a
statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement.  For the avoidance of doubt, Section
6.08 shall survive the Closing Date.

(c)

All transfer, documentary, sales, use, stamp, registration, value added and
other similar Taxes and fees (including any additions thereto, penalties and
interest) incurred in connection with this Agreement and the other Transaction
Documents (including any real property transfer Tax and any other similar Tax)
(“Transfer Taxes”) shall be divided, borne and paid equally 50% by Buyer and 50%
by Seller when due. All necessary documentation and Tax Returns with respect to
such Transfer Taxes shall be prepared and filed by the party required under
applicable Law to file such Tax Returns. If required by applicable Law, Seller
and Buyer shall, and shall cause their respective Affiliates to, cooperate in
preparing and filing, and join in the execution of, any such Tax Returns.
 Seller and Buyer shall cooperate in providing each other with any appropriate
certification and other similar documentation relating to exemption from
Transfer Taxes (including any appropriate resale exemption certifications), as
provided under applicable Law.

Section 6.09

Non-Solicitation/Non-Competition.

(a)

Seller agrees that, for the period commencing on the Closing Date and expiring
on the three (3) year anniversary of the Closing Date, Seller shall not and
shall cause its respective Affiliates not to directly or indirectly,
(i) contact, approach, hire or solicit for the purpose of offering employment or
any similar arrangement any Buyer Employee or independent contractor, or
(ii) assists any other Person in hiring any Buyer Employee or independent
contractor; provided, however, that this Section 6.09(a) shall not prohibit
general solicitations for employment through advertisements or other means not
directly targeted at the employees of the Business (including, without
limitation, Business Employees and Buyer Employees), or apply to any Business
Employees that are not Buyer Employees or





49







--------------------------------------------------------------------------------

 







Buyer Employees that are terminated by the Buyer after the Closing Date due to
no fault of such employee.

(b)

Seller agrees that, for the period commencing on the Closing Date and expiring
on the three (3) year anniversary of the Closing Date, Seller shall not and
shall cause its respective Affiliates not to directly or indirectly, (i) own,
operate, acquire or establish a business, or in any other manner engage alone or
with others any activity, that is competitive with the Business (whether as an
operator, manager, employee, officer, director, consultant, advisor,
representative or otherwise), including, for the avoidance of doubt, through the
use of any knowledge of the Business to promote business with advertisers and
agencies through competitors of the Business or (ii) induce or attempt to induce
any customer, supplier or other business relation of the Business to cease or
refrain from doing business with the Business, or in any way interfere with the
relationship between any such customer, supplier or other business relation and
the Business (including, without limitation, by making any negative or
disparaging statements or communications regarding the Business).

(c)

Buyer agrees that, for the period commencing on the Closing Date and expiring on
the second anniversary of the Closing Date, Buyer shall not and shall not direct
any of their controlled Affiliates to, (ii) contact, approach, hire or solicit
for the purpose of offering employment or any similar arrangement any employee
of Seller who is not a Buyer Employee or (ii) assist any other Person in hiring
any such employee; provided, however, that this Section 6.10(c) shall not
prohibit general solicitations for employment through advertisements or other
means or apply to any such employee who is terminated by Seller after the
Closing Date.

(d)

Neither Seller nor its Affiliates shall use in any way the name “SRAXmd” or any
derivations thereof.

Section 6.10

Further Assurances.  Following the Closing, each of the parties hereto shall,
and Seller shall cause its Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the transactions contemplated by this Agreement and the other Transaction
Documents, including without limitation that (a) Seller will take the actions
set forth in Section 6.10 of the Disclosure Schedules and (b) Seller or its
Affiliates, as applicable, shall instruct all account debtors with respect to
Receivables constituting Purchased Assets to pay such amounts to Buyer and, if
Seller or its Affiliates, as applicable, receive payment of any such
Receivables, they shall remit such amounts to Buyer on a weekly basis. For the
avoidance of doubt, nothing in this Section 6.10 shall require either party to
waive any of its rights under this Agreement.

Section 6.11

Third Party Consents.  Seller shall use commercially reasonable efforts to give
all notices, obtain all consents and to and make all filings with third parties
that are described in Section 4.03 of the Disclosure Schedules.

Section 6.12

Closing Conditions.  From the date hereof until the Closing, each party hereto
shall use commercially reasonable efforts to take such actions as are necessary
to expeditiously satisfy the closing conditions set forth in Article VII hereof.

Section 6.13

Termination of Related Party Agreements.  Except as otherwise set forth herein
or in any other Transaction Document, at or prior to Closing, all Contracts,
whether written or oral, between Seller and/or any of its Affiliates, on the one
hand, and any Buyer Employee, on the other hand, shall be terminated without any
further force and effect, and Seller and/or any of its Affiliates shall release
the counterparties to such Contracts for any further liabilities or obligations
with respect to Seller





50







--------------------------------------------------------------------------------

 







thereunder; provided, that this Section 6.13 shall not relieve Seller of its
other obligations under this Agreement with respect to the termination of the
Affiliate Agreements.

Section 6.14

Trademark Matters.  From and after the Closing:

(a)

The parties acknowledge and agree that Buyer has purchased and the Seller has
sold and assigned to Buyer all right, title and interest in and to the Marks,
the goodwill of the business associated therewith and all applications and
registrations therefor, and associated Domain Names.  The parties further
acknowledge and agree that the Marks “SRAXMD” (Standard Characters) and the
“Srax(MD)” logo, U.S. Registration Nos. 5,133,228 and 5,212,240 respectively,
assigned to Buyer in the (“SraxMD Marks”) constitute composite marks, a
constituent element of each being the “SRAX”, a discrete mark that is owned by
Seller.  Seller agrees that, as between the parties, Buyer is the sole and
exclusive owner of all right, title and interest in the SraxMD Marks.  Seller
shall not (and shall cause its Affiliates, representatives and contractors not
to) use directly or indirectly the SraxMD Marks or any colorable imitation
thereof, or contest Buyer’s ownership of the validity of the SraxMD Marks,
including in any claim, action, arbitration, suit, inquiry or proceeding. 

(b)

Buyer hereby grants to Seller a non-exclusive, non-assignable,
non-sublicenseable royalty-free license to use the SraxMD Marks solely as
necessary to fulfill its obligations under this Agreement and the other
Transaction Documents, and not for its independent use or that of any other
Person.  Such license to Seller shall automatically expire upon expiration or
termination of this Agreement.  Seller shall not assign its rights under this
Section 6.14(b) to and other Person.  Any attempted assignment by Seller in
violation of this Section 6.14(b) shall be null and void ab initio and of no
force or effect.   If exercising its rights under Section 6.14(b), Seller shall
use (and shall cause its applicable Affiliates to use) the SraxMD Marks
consistent with the standards of quality associated with the services provided
by Seller through the Business prior to the date hereof.  Any and all goodwill
arising from Seller’s use of the SraxMD Marks shall inure solely to the benefit
of Buyer.    

(c)

Seller hereby grants to Buyer a non-exclusive, perpetual, irrevocable,
royalty-free right and license to use “SRAX” as part of the SraxMD Marks, in
composite marks that include an SraxMD Mark, and as Domain Names or a part
thereof.  If exercising its rights under Section 6.14(c), Buyer shall use (and
shall cause its applicable Affiliates to use) the SraxMD Marks consistent with
the standards of quality associated with the services provided by Seller through
the Business prior to the date hereof.    The license granted by Seller in
Section 6.14(c) (i) shall not be terminated, canceled, or modified without the
prior written consent of Buyer, or Buyer’s successors or assigns, as applicable
and (ii) is freely assignable by Buyer.

Section 6.15

Financing Efforts.  Prior to the Closing, Seller shall provide such cooperation
in connection with the arrangement of the Financing as may be reasonably
requested by Buyer, including, without limitation (i) reasonable participation
on a timely basis and at Buyer’s sole expense (upon reasonable prior notice and
during normal business hours) in meetings (including in person meetings and
including senior management) and calls with prospective lenders, (ii) furnishing
Buyer and the financing sources with information reasonably requested to
facilitate the Financing, including, without limitation, giving Buyer and the
financing sources reasonable access to the offices, properties, books, records
and other information of Seller, (iii) providing such information and
documentation about Seller as is reasonably requested by the financing sources
to the extent required under applicable “know your customer” and anti-money
laundering rules and regulations under the USA PATRIOT Act, (iv) reasonably
assisting Buyer in obtaining legal opinions, landlord waivers and estoppels,
access agreements, non-disturbance agreements, customary payoff letters, lien
releases, instruments of termination or discharge, in each case, as reasonably
requested by Buyer or the financing sources, and at the sole expense of Buyer.





51







--------------------------------------------------------------------------------

 







Section 6.16

Intentionally Omitted.

Section 6.17

Advise of Changes.  Seller shall promptly advise Buyer of (a) any notice or
other communication from any person alleging that the consent of such person is
or may be required in connection with the transactions contemplated by this
Agreement, (b) any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement, (c) any
Actions commenced, or to Seller’s Knowledge, threatened in writing, against
Seller or any of its Subsidiaries, as applicable, that are related to the
transactions contemplated by this Agreement, and (d) any fact, change, event or
circumstance known to Seller, any breach, inaccuracy or misrepresentation of a
representation or warranty of Seller set forth in this Agreement or any breach
or non-performance of a covenant or obligation of Seller set forth in this
Agreement (i) that has had or would reasonably be expected to have, either
individually or in the aggregate with all other such matters, a Material Adverse
Effect, or (ii) which Seller believes would or would be reasonably expected to
cause a condition to Closing set forth in Article VII to not be satisfied. In no
event shall (x) the delivery of any notice by Seller pursuant to
this Section 6.17 limit or otherwise affect the respective rights, obligations,
representations, warranties, covenants or agreements of Seller or the conditions
to the obligations of Seller under this Agreement, or (y) disclosure by Seller
be deemed to amend or supplement the Disclosure Schedules or constitute an
exception to any representation or warranty.

Section 6.18

No Solicitation; Change in Recommendation.  

(a)

Seller shall, and shall cause each of its Subsidiaries and their respective
Representatives to immediately (i) cease and terminate any solicitation,
encouragement, discussions or negotiations with any Persons with respect to an
Acquisition Proposal or a potential Acquisition Proposal, (ii) terminate access
to any physical or electronic data rooms related to a possible Acquisition
Proposal (other than a data room utilized solely by Buyer, its Affiliates and
their respective Representatives and not any third Person) and (iii) request
that any such Person and its Representatives promptly return or destroy all
confidential information concerning Seller and its Subsidiaries theretofore
furnished thereto by or on behalf of Seller or any of its Subsidiaries, and
destroy all analyses and other materials prepared by or on behalf of such Person
that contain, reflect or analyze such information, in each case, in accordance
with the applicable confidentiality agreement between Seller or any of its
Affiliates, on one hand, and such Person, on the other hand.  Until the Closing
Date or, if earlier, the termination of this Agreement in accordance
with Article IX, Seller shall not, and shall cause each of its Subsidiaries and
their respective Representatives not to, directly or indirectly, (A) solicit,
initiate, knowingly facilitate or knowingly encourage (including by way of
furnishing non-public information) any inquiries regarding, or the making or
announcement of any proposal or offer that constitutes, or would reasonably be
expected to lead to, an Acquisition Proposal, (B) conduct or engage in, enter
into, continue or otherwise participate in any discussions or negotiations with,
or furnish any information or data to, any Person that is seeking to make, has
made or is considering making an Acquisition Proposal or otherwise take such
actions in connection with or for the purpose of knowingly encouraging or
knowingly facilitating an Acquisition Proposal, (C) approve, endorse or
recommend any Acquisition Proposal or (D) enter into any Seller Acquisition
Agreement (as defined below) with respect to an Acquisition Proposal (including
any confidentiality agreement).

(b)

Except as expressly permitted by Section 6.18(c), neither the board of directors
of Seller nor any committee thereof shall (i) (A)  take any formal action or
make any recommendation or public statement in connection with a tender offer or
exchange offer (other than a temporary “stop, look and listen” communication by
the board of directors of Seller pursuant to Rule 14d-9(f) of the Exchange Act,
or an express rejection of such tender offer or exchange offer), (B) fail to
recommend against acceptance of any tender offer or exchange offer within ten
(10) Business Days of the commencement of such offer, (C) adopt, approve,
endorse or recommend, or publicly propose to approve or recommend to





52







--------------------------------------------------------------------------------

 







the stockholders of Seller an Acquisition Proposal or (D) agree to take any of
the foregoing actions (actions described in this clause (i) being referred to as
a “Seller Adverse Recommendation Change”), (ii) authorize, cause or permit
Seller or any of its Subsidiaries to enter into any letter of intent, agreement
or agreement in principle, memorandum of understanding, or other similar
agreement relating to or providing for any Acquisition Proposal or an
acquisition agreement, merger agreement or similar definitive agreement
providing for or with respect to any Acquisition Proposal (each, a “Seller
Acquisition Agreement”), (iii)  grant any waiver, amendment or release under any
standstill or similar agreement with respect to any class of Equity Interests of
Seller or any of its Subsidiaries, any confidentiality agreement or Takeover
Statute or (iv) take any action pursuant to Section 9.01(f).

(c)

Notwithstanding anything to the contrary herein the board of directors of Seller
may, in each case so long as Seller has complied in all material respects with
the requirements of and not breached in any material respect this Section 6.18,
(A) make a Seller Adverse Recommendation Change in response to an Intervening
Event or Superior Proposal and/or (B) terminate this Agreement pursuant
to Section 9.01(f) to enter into a Seller Acquisition Agreement with respect to
a Superior Proposal, in each case, if and only if, prior to taking of the action
in either clause (A) or (B), the board of directors of Seller or a duly
authorized committee thereof concludes in good faith, after consultation with
outside legal counsel, (x) that failure to take such action would be reasonably
expected to be inconsistent with the directors’ fiduciary duties under
applicable Law and (y) that, if applicable, such Acquisition Proposal
constitutes a Superior Proposal; provided, further, that, prior to taking the
action in either clause (A) or (B) above, (i) the board of directors of Seller
has given Buyer at least five (5) Business Days’ prior written notice (such
period, the “Notice Period” and any such notice with respect to a Superior
Proposal, the “Initial Superior Proposal Notice”) of its intention to take such
action (which notice shall include, as applicable, a reasonably detailed written
summary of the Intervening Event or unredacted copies of the Superior Proposal
and any material transaction agreements and financing commitments (provided that
such financing commitments may include customary redactions) and a written
summary of the material terms of any Superior Proposal not made in writing,
including any financing commitments relating thereto), (ii) after providing such
notice, Seller shall have negotiated, and shall have caused its Representatives
to negotiate, with Buyer in good faith (to the extent Buyer desires to
negotiate) during the Notice Period to make such adjustments in the terms and
conditions of this Agreement and the Financing as would permit the board of
directors of Seller not to take such action, and (iii) following the end of the
Notice Period, the board of directors of Seller or a duly authorized committee
thereof, shall have considered in good faith any proposed revisions to this
Agreement and the Financing proposed in writing by Buyer, and shall have
determined, after consultation with outside legal counsel, that failure to take
such actions continues to be reasonably expected to be inconsistent with the
directors’ fiduciary duties under applicable Law even if such proposed revisions
by Buyer to this Agreement and the Financing were to be given effect.

(d)

From and after the date hereof, Seller shall notify Buyer as promptly as
reasonably practicable (but in any event within twenty-four (24) hours) in the
event that (i) Seller, its Subsidiaries, Affiliates or any of their respective
Representatives receives (A) an Acquisition Proposal or any amendment thereto or
(B) any request for discussions or negotiations, any request for access to the
properties or Books and Records of Seller or any of its Subsidiaries of which
Buyer or any of its Representatives is or has become aware, or any request for
information relating to Seller or any of its Subsidiaries, in each case, by any
Person that could reasonably be expected to be considering making an Acquisition
Proposal or (ii) Seller enters into any confidentiality agreement (which notice
shall include a copy of such confidentiality agreement). Such notice to Buyer
shall indicate the identity of the Person or group of Persons making such
Acquisition Proposal or amendment thereto and provide (x) an unredacted copy of
such written Acquisition Proposal or amendment thereto (including, in each case,
financing commitments with customary redaction) and any material transaction
documents, and (y) with respect to any Acquisition Proposal or amendment thereto
not made in writing, a written summary of the material





53







--------------------------------------------------------------------------------

 







terms and conditions of each such Acquisition Proposal or amendment thereto.
Seller shall keep Buyer informed, on a reasonably current basis (and, in any
event within twenty-four (24) hours of Seller’s knowledge of any such event) of
any material developments, discussions or negotiations regarding any Acquisition
Proposals, or material changes to the terms of any such Acquisition Proposal or
any amendment thereto (including copies of any written proposed agreements).
Seller hereby agrees that it shall not, and shall not permit its Subsidiaries
to, enter into any Contract that prohibits or restricts it from providing to
Buyer the information contemplated by this Section 6.18(d) or from complying
with the other provisions of this Section 6.18.

(e)

Nothing contained in this Agreement shall prevent Seller or the board of
directors of Seller from complying with Rules 14a-9, 14d-9 and 14e-2 under the
Exchange Act and Item 1012(a) of Regulation M-A promulgated under the Exchange
Act with respect to an Acquisition Proposal or from issuing a “stop, look and
listen” statement pending disclosure of its position thereunder or making any
required disclosure to Seller’s stockholders if, in the good faith judgment of
the board of directors of Seller, after consultation with its outside legal
counsel, the failure to do so would be inconsistent with its fiduciary duties to
stockholders under applicable Law or such disclosure is otherwise required under
applicable Law. For the avoidance of doubt, complying with such obligations or
making such disclosure shall not in any way limit or modify the effect that any
such action has under this Agreement (including whether such action constitutes
a Seller Adverse Recommendation Change).

Section 6.19

Transaction Litigation.  Seller shall promptly notify Buyer in writing of any
action, arbitration, audit, hearing, investigation, litigation, suit, subpoena
or summons issued, commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or arbitrator pending or, to the
Knowledge of Seller, threatened against Seller, its Subsidiaries or any of their
respective directors or officers relating to the transactions contemplated by
this Agreement, including the Sale (“Transaction Litigation”), Seller shall
control the defense of any Transaction Litigation threatened against Seller or
its Subsidiaries; provided, however, that Seller shall (a) give Buyer the right
to review and comment on all material filings or responses to be made by Seller
in connection with any such Transaction Litigation (and Seller shall in good
faith take such comments into account), and the opportunity to participate in
the defense and settlement of, any such Transaction Litigation and (b) if Buyer
does not exercise such right to participate (subject to Seller’s control right),
keep Buyer reasonably and promptly informed with respect to the status of such
Transaction Litigation. Seller agrees that it shall not settle, or offer to
settle, any Transaction Litigation without the prior written consent of Buyer
(such consent not to be unreasonably withheld, conditioned or delayed).

Section 6.20

Financial Statements.  Seller will furnish the following reports to Buyer:

(a)

Within 5 days of the earlier of: (i) the date Seller files its quarterly report
with the SEC pursuant to its Exchange Act filing requirements or (ii) the date
which such quarterly reports are due pursuant to the Exchange Act, accounting
for any applicable extensions, an unaudited pro-forma carve-out balance sheet of
the Business, if any, as of the end of each such quarterly period, and unaudited
pro-forma carve-out statements of income and cash flows of the Business for such
period; and

(b)

Within 10 days following the end of any calendar month, an unaudited pro-forma
carve-out balance sheet of the Business as at the end of such calendar month,
and unaudited pro-forma carve-out statements of income and cash flows of the
Business for such calendar month.





54







--------------------------------------------------------------------------------

 







ARTICLE VII
CONDITIONS TO CLOSING

Section 7.01

Conditions to Obligations of All Parties. The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of the following condition:

No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order that is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

Section 7.02

Conditions to Obligations of Buyer.  The obligation of Buyer to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
or Buyer’s waiver, at or prior to the Closing, of each of the following
conditions:

(a)

The representations and warranties of Seller contained in Article IV (other than
the Seller Fundamental Representations) shall be true and correct in all
material respects as of the Closing Date and the Seller Fundamental
Representations shall be true and correct in all respects, in each case, with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all material respects as of that specified
date); provided , however , that representations and warranties qualified by
Material Adverse Effect or other materiality qualifier must instead be true and
correct in all respects;

(b)

Seller shall have duly performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by them prior to or at the Closing;

(c)

Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement and the Employment Agreements)
and such other documents and deliverables set forth in Section 3.02(a);

(d)

Buyer shall have received a certificate, dated the Closing Date and signed on
behalf of Seller by a duly authorized officer (in such Person’s capacity as such
and not individually), that each of the conditions set forth in Section 7.02(a),
Section 7.02(b) and Section 7.02 (i) have been satisfied (the “Closing
Certificate”);

(e)

Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) that Seller is not a foreign person within the meaning of
Section 1445 of the Code duly executed by Seller;

(f)

[Intentionally omitted];

(g)

Buyer shall have obtained a fully bound R&W Insurance Policy;

(h)

Buyer shall have received the Financing;

(i)

Since the date of this Agreement, there shall not have been a Material Adverse
Effect; and





55







--------------------------------------------------------------------------------

 







(j)

At the Closing, each of Seller, Dustin Suchter and Erin DeRuggiero shall have
invested $250,000, $250,000 and $500,000, respectively, in the Parent.

Section 7.03

Conditions to Obligations of Seller.  The obligations of Seller to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

(a)

The representations and warranties of Buyer contained in Article V shall be true
and correct in all material respects as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all material respects as of that specified date); provided,
however, that representations and warranties qualified by Material Adverse
Effect or other materiality qualifier must instead be true and correct in all
respects;

(b)

Buyer shall have duly performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it prior to or at the Closing;

(c)

Buyer shall have delivered to the Seller the Closing Payment Amount, duly
executed counterparts to the Transaction Documents (other than this Agreement
and the Employment Agreement) and such other documents and deliveries set forth
in Section 3.02(b);

(d)

Seller shall have received a certificate, dated the Closing Date and signed on
behalf of Buyer by a duly authorized officer of Buyer (in such Person’s capacity
as such and not individually), that each of the conditions set forth in Section
7.03(a) and Section 7.03(b) have been satisfied (the “Buyer Closing
Certificate”); and

(e)

Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer as to matters set forth in Section
3.02(b)(v).

ARTICLE VIII
INDEMNIFICATION

Section 8.01

Survival. Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is fifteen (15) months
from the Closing Date (the “Expiration Date”); provided, however, (i) that the
representations and warranties contained in Section 4.01 (Organization and
Qualification of Seller), Section 4.02 (Authority of Seller), Section 4.07
(Title to Tangible Personal Property), Section 4.08 (Sufficiency of Assets),
Section 4.16 (Taxes) and Section 4.17 (Brokers) (collectively, the “Seller
Fundamental Representations”), and Section 5.01 (Organization of Buyer),
Section 5.02 (Authority of Buyer) and Section 5.04 (Brokers) (collectively, the
“Buyer Fundamental Representations”) shall survive the Closing indefinitely, and
(ii) the representations and warranties contained in Section 4.10 (Intellectual
Property) and Section 4.20 (Privacy and Data Security) (collectively, the
“Seller IP Representations”) shall survive the Closing and shall remain in full
force and effect indefinitely. None of the covenants or other agreements
contained in this Agreement shall survive the Closing Date other than those
which by their terms contemplate performance after the Closing Date, and each
such surviving covenant and agreement shall survive the Closing for the period
contemplated by its terms (the applicable period of survival with respect to any
representation, warranty, covenant or agreement, the “Survival Period”).
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
non-breaching party to the breaching party prior to the Expiration Date of the
applicable survival period shall not





56







--------------------------------------------------------------------------------

 







thereafter be barred by the expiration of such survival period and such claims
shall survive until finally resolved.  It is the express intent of the parties
that, if the applicable Survival Period is shorter than the statute of
limitations that would otherwise have been applicable to such item, then, by
contract, the applicable statute of limitations with respect to such item shall
be reduced to the shortened Survival Period contemplated hereby.

Section 8.02

Indemnification By Seller. After the Closing, subject to the other terms and
conditions of this Article VIII, Seller shall indemnify Buyer and its Affiliates
and their respective Representatives (collectively, the “Buyer Indemnified
Parties”) against, and shall hold Buyer Indemnified Parties harmless from and
against, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnified Parties based upon, arising out of, with respect to or by reason of:

(a)

any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any Transaction Document (for purposes
of calculating any Losses arising from such inaccuracy or breach and for
purposes of determining whether there has been an inaccuracy in or breach of any
such representation or warranty, such representation and warranty shall be read
as if it were not qualified by any concept of “material,” “materiality,”
“Material Adverse Effect,” or similar qualifiers);

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or in any Transaction Document;

(c)

any Third Party Claims related to the Business, operations, properties, assets
or obligations of Seller or any of its Affiliates conducted, existing or arising
before the Closing;

(d)

any Excluded Asset or Excluded Liabilities;

(e)

any claim made by any stockholder of Seller against any Buyer Indemnified Party
directly or indirectly related to the Transaction Documents and consummation of
the transactions contemplated hereby and thereby; or

(f)

any Third Party Claim arising out of or in connection with Buyer’s use of a mark
containing “SraxMD” that infringes upon such third party’s trademark rights,
provided that such claim would not have arisen but for Buyer’s use of “Srax” as
a component of “SraxMD”.

Section 8.03

Indemnification By Buyer.  After the Closing, subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify Seller and its Affiliates
(collectively, the “Seller Indemnified Parties”) against, and shall hold the
Seller Indemnified Parties harmless from and against, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnified Parties based
upon, arising out of, with respect to or by reason of:

(a)

any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement or in any Transaction Document (for purposes of
calculating any Losses arising from such inaccuracy or breach and for purposes
of determining whether there has been an inaccuracy in or breach of any such
representation or warranty, such representation and warranty shall be read as if
it were not qualified by any concept of “material,” “materiality,” “Material
Adverse Effect,” or similar qualifiers);

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or in any Transaction Document;





57







--------------------------------------------------------------------------------

 







(c)

any Third Party Claims related to the Business, operations, properties, assets
or obligations of Buyer or any of its Affiliates conducted or arising after the
Closing; or

(d)

any Purchased Assets or Assumed Liabilities.

Section 8.04

Certain Limitations. The indemnification provided for in Section 8.02 and
Section 8.03 shall be subject to the following limitations:

(a)

The aggregate amount of Losses for which the Buyer Indemnified Parties or Seller
Indemnified Parties, as applicable, shall be entitled to indemnification
pursuant to this Article VIII shall not exceed $262,500 (the “Indemnification
Cap”), other than with respect to the following: (x)(i) claims based on breaches
in, or inaccuracies of, the Seller Fundamental Representations or the Seller IP
Representations, (ii) claims arising under Section 8.02(b) through and including
8.02(f), (iii) claims based on Fraud, criminal activity or willful misconduct of
Seller and (iv) representations and warranties that are excluded from the R&W
Insurance Policy (the claims described in clauses (i), (ii),  (iii) and (iv),
the “Seller Special Indemnification Matters”) and (y)(i) claims based on
breaches of the Buyer Fundamental Representations, (ii) claims arising under
Sections 8.03(b) through and including 8.03(d), and (iii) claims based on Fraud,
criminal activity or willful misconduct of Buyer (the claims described in
clauses (i), (ii) and (iii), the “Buyer Special Indemnification Matters”).

(b)

Seller shall not be liable to the Buyer Indemnified Parties for indemnification
under Section 8.02 unless and until the aggregate amount of Losses in respect of
indemnification under Section 8.02 exceed $262,500 (the “Threshold”) (provided
that any individual or series of related Losses which do not exceed $50,000
(“De-Minimis Losses”) shall not be counted towards the Threshold), at which time
the Buyer Indemnified Party shall be indemnified for the amount of Losses in
excess of the Threshold, including, for the avoidance of doubt, De-Minimis
Losses; provided, however, that the Threshold and the exclusion of De-Minimis
Losses shall not be applicable with respect to, and each Buyer Indemnified Party
shall be entitled to be indemnified for, all Losses arising out of or resulting
from the indemnification obligation with respect to Seller Special
Indemnification Matters. Buyer shall not be liable to the Seller Indemnified
Parties for indemnification under Section 8.03 unless and until the aggregate
amount of Losses in respect of indemnification under Section 8.03 exceeds the
Threshold (provided that De-Minimis Losses shall not be counted towards the
Threshold), at which time the Seller Indemnified Party shall be indemnified for
the amount of Losses in excess of the Threshold, including, for the avoidance of
doubt, De-Minimis Losses; provided, however, that the Threshold and the
exclusion of De-Minimis Losses shall not be applicable with respect to, and each
Seller Indemnified Party shall be entitled to be indemnified for, all Losses
arising out of or resulting from the indemnification obligation with respect to
Buyer Special Indemnification Matters.

(c)

Payments by the Indemnifying Party (as defined in Section 8.05) pursuant to
Article VIII in respect of any Loss shall be limited to the amount of any
liability or damage that remains after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment actually
received by the Indemnified Party (as defined in Section 8.05) in respect of any
such claim. 

(d)

Notwithstanding the foregoing, in no event shall the Indemnifying Party be
liable to the Indemnified Party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
business reputation or opportunity relating to the breach or alleged breach of
this Agreement, or any damages based on any type of multiple except to the
extent adjudicated and owed to a third party with respect to a Third Party
Claim.





58







--------------------------------------------------------------------------------

 







(e)

Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss, including by pursuing insurance claims
and claims against third parties, and shall reasonably consult and cooperate
with the Indemnifying Party with a view toward mitigating Losses upon becoming
aware of any event or circumstance that would be reasonably expected to, or
does, give rise to Losses. 

Section 8.05

Indemnification Procedures.  The party making a claim under this Article VIII is
referred to as the “Indemnified Party”, and the party against whom such claims
are asserted under this Article VIII is referred to as the “Indemnifying Party”.
 To the extent available, prior to any obligation of the Indemnifying Party, the
Indemnified Party will first exhaust and seek indemnity payments from the
Indemnity Escrow Fund and, to the extent Buyer is the Indemnified Party, the R&W
Insurance Policy. The R&W Insurance Policy shall only be available to the Buyer
Indemnified Parties. Notwithstanding the foregoing, nothing in the preceding
sentence shall relieve the Indemnified Party from any notice provisions
contained herein.

(a)

Third Party Claims.  If any Indemnified Party receives written notice of the
assertion or commencement of any Action or other legal proceeding made or
brought by any Person who is not a party to this Agreement or an Affiliate of a
party to this Agreement or a Representative of the foregoing (a “Third Party
Claim”) against such Indemnified Party, the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof (a “Claim Notice”). The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations. Such Claim Notice shall describe the
Third Party Claim in reasonable detail, shall include a copy of all papers
served with respect to such Third Party Claim, if any, and any other documents
reasonably necessary (as determined by the Indemnified Party) and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in or, by giving written notice within ten (10) Business
Days of receipt of a Third Party Claim, to assume the defense of any Third Party
Claim at the Indemnifying Party’s expense and by the Indemnifying Party’s own
counsel; provided, that such notice contains confirmation that the Indemnifying
Party has agree to indemnify the Indemnified Party (subject to the limitation on
indemnification set forth herein) for the Losses arising out of or resulting
from the Third Party Claim of which it is assuming the right to conduct and
control the defense thereof. In the event that the Indemnifying Party assumes
the defense of any Third Party Claim, subject to Section 8.05(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party; provided, however, that the
Indemnifying Party shall not be entitled to control, and the Indemnified Party
shall be entitled to have sole control over, the defense or settlement of any
claim if: (i) such claim is part of an Action to which the Indemnifying Party is
also a party and the Indemnified Party is advised by counsel that a conflict
exists as a result of the Indemnifying Party’s control over such proceedings,
(ii) such Third Party Claim seeks injunctive or other equitable relief against
the Indemnified Party, (iii) the Third Party Claim relates to or arises in
connection with any governmental proceeding, action, indictment, allegation or
investigation in respect of the business of Buyer or their respective
Affiliates, (iv) the Third Party Claim involves liabilities that are reasonably
expected to exceed the Indemnity Escrow Amount, (v) the Indemnifying Party
failed or is failing to reasonably prosecute or defend such Third Party Claim,
or (vi) such claim involves any customer, supplier, distributor or other
material business relation of Buyer or its Affiliates. If the Indemnifying Party
has validly made such election, the Indemnified Party shall have the right, at
its own cost and expense, to participate in the defense of any Third Party Claim
with counsel selected by it subject to the Indemnifying Party’s right to control
the defense thereof. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim or fails to promptly notify the Indemnified Party
in writing of its election to defend as provided in this Agreement, the
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party. The Indemnified Party and the Indemnifying Party shall
cooperate with each other in





59







--------------------------------------------------------------------------------

 







all reasonable respects to ensure the proper and adequate defense of any Third
Party Claim, including making available Books and Records and other information
relating to such Third Party Claim and furnishing employees and representatives
as may be reasonably necessary for the preparation of the defense of such Third
Party Claim.

(b)

Settlement of Third Party Claims.  Notwithstanding any other provision of this
Agreement, if the Indemnifying Party assumes the defense of any Third Party
Claim pursuant to Section 8.05, (i) the Indemnified Party shall not file any
papers or consent to the entry of any judgment or enter into any settlement with
respect to such Third Party Claim and (ii) the Indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to such Third Party Claim without the prior written consent of the Indemnified
Party (which consent shall be given if the settlement by its terms (1) obligates
the Indemnifying Party to pay the full amount of the liability in connection
with such Third Party Claim, (2) fully and finally releases the Indemnified
Party completely in connection with such Third Party Claim, and (3) does not
impose any obligation or restriction on such Indemnified Party or its
Affiliates).  If the Indemnifying Party does not assume the defense of such
Third Party Claims or fails to diligently prosecute or withdraws from the
defense of a Third Party Claim, the Indemnifying Party will not be obligated to
indemnify the Indemnified Party for any settlement entered into or any judgment
consented to without the prior the Indemnifying Party’s prior written consent
(which consent shall not be unreasonably withheld, delayed or conditioned).
 Notwithstanding any other provision of this Agreement, whether or not the
Indemnifying Party shall have assumed the defense of a Third Party Claim, if the
Indemnified Party admits any liability with respect to, or settles, compromises
or discharges, such Third Party Claim without the Indemnifying Party’s prior
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned), then such admission, settlement or compromise will not be binding
upon or constitute evidence against the Indemnifying Party for purposes of
determining whether the Indemnified Party has incurred Losses that are
indemnifiable pursuant to this Article VIII or the amount thereof.

(c)

Direct Claims.  Any claim by an Indemnified Party on account of a Loss which
does not result from or involve a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party by providing prompt written notice thereof to
the Indemnifying Party after the Indemnified Party becomes aware of such Direct
Claim. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim asserting or denying its
responsibility with respect to such Direct Claim. During such thirty (30)-day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall reasonably assist
the Indemnifying Party’s investigation. If the Indemnifying Party does not so
respond within such thirty (30)-day period, the Indemnifying Party shall be
deemed to have accepted such claim.

Section 8.06

Tax Treatment of Indemnification Payments. All indemnification payments made (or
deemed to be made) with respect to any claim pursuant to Article VIII shall be
treated by the parties as an adjustment to the Purchase Price for Tax purposes,
unless otherwise required by Law.

Section 8.07

Exclusive Remedies. Subject to Section 10.11, the parties acknowledge and agree
that except for Buyer’s right to assert claims under (i) the R&W Insurance
Policy in accordance with the terms and conditions thereof, (ii) the Indemnity
Escrow Fund in accordance with the terms and conditions of this Agreement and
the Escrow Agreement and (iii) the setoff rights in Sections 2.06(c) and
2.09(e), their sole and exclusive remedy with respect to any and all claims for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the





60







--------------------------------------------------------------------------------

 







subject matter of this Agreement (except in the case of Fraud) shall be pursuant
to the indemnification provisions set forth in this Article VIII. In furtherance
of the foregoing, each party hereby waives, to the fullest extent permitted
under Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.07 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled pursuant to Section 10.11.

ARTICLE IX
TERMINATION

Section 9.01

Termination. This Agreement may be terminated at any time prior to the Closing:

(a)

by the mutual written consent of Seller and Buyer;

(b)

by Buyer by written notice to Seller if there has been a material breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 7.01 or Section 7.02 and
such breach, inaccuracy or failure cannot be cured by Seller by August 6, 2018
(the “Drop Dead Date”); provided, that in the event that Buyer extends the
Closing Date to August 7, 2018 pursuant to Section 3.01, the Drop Dead Date
shall be August 7, 2018;  

(c)

by Seller by written notice to Buyer if there has been a material breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Buyer pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 7.01 or Section 7.03 and
such breach, inaccuracy or failure cannot be cured by Buyer by the Drop Dead
Date;

(d)

by Buyer or Seller in the event that:

(i)

there shall be any Law that makes consummation of the transactions contemplated
by this Agreement illegal or otherwise prohibited;

(ii)

any Governmental Authority shall have issued a Governmental Order restraining or
enjoining the transactions contemplated by this Agreement, and such Governmental
Order shall have become final and non-appealable; or

(iii)

the Closing does not occur by the Drop Dead Date.

(e)

by Buyer, if:

(i)

the board of directors of Seller shall have effected a Seller Adverse
Recommendation Change;

(ii)

Seller shall have entered into, or publicly announced its intention to enter
into, a Company Acquisition Agreement; or





61







--------------------------------------------------------------------------------

 







(iii)

Seller or the board of directors of Seller have publicly announced its intention
to do any of the foregoing;

(f)

by Seller in order to substantially concurrently enter into a Company
Acquisition Agreement with respect to a Superior Proposal that the board of
directors of Seller formally authorizes in full compliance with the terms of
this Agreement; provided that (x) prior to or concurrently with, and as a
condition to, such termination, Seller pays Buyer the Termination Fee due under
Section 9.02 and (y) Seller has complied in all material respects with the
requirements of Section 6.18(c) prior to taking action pursuant to this Section
9.01(f);

(g)

[Intentionally omitted];

(h)

[Intentionally omitted]; or

(i)

by Buyer or Seller if the Closing has not occurred by the Drop Dead Date;
provided, that the party electing to terminate this Agreement in such instance
has not materially breached this Agreement and such breach is the primary reason
for such failure to consummate the Closing.

Section 9.02

Effect of Termination.

(a)

In the event of the termination of this Agreement in accordance with this
Article IX, this Agreement shall immediately become null and void and there
shall be no liability or obligation on the part of any party hereto other than
liability for any Willful Breach of this Agreement prior to such termination;
provided that the provisions of Section 6.04 (Confidentiality), this Section
9.02 (Effects of Termination) and Article X (Miscellaneous) shall remain in full
force and effect and survive any termination of this Agreement.

(b)

In the event that this Agreement is terminated:

(i)

by Seller pursuant to Section 9.01(f); or

(ii)

by Buyer pursuant to (A) Section 9.01(b) in respect of a material breach of
Section 6.18, or (B) Section 9.01(e); then

Seller shall pay as directed by Buyer the Termination Fee by wire transfer of
immediately available funds (x) in the case of Section 9.02(b)(ii) within three
(3) Business Days after such termination or (y) concurrently with such
termination if pursuant to Section 9.01(f).  The parties agree and understand
that in no event shall Seller be required to pay the Termination Fee on more
than one occasion and in no event shall Seller be required to pay more than one
Termination Fee. In the event that Buyer shall be entitled to receive and
receives full payment of the Termination Fee from or on behalf of Seller
pursuant to this Section 9.02(b), the receipt of the Termination Fee (and, if
applicable, any interest thereon and enforcement costs pursuant
to Section 9.02(c)) shall be deemed to be liquidated damages for any and all
losses or damages suffered or incurred by Buyer and its Affiliates as a result
of the actions of Seller or its Affiliates in connection with this Agreement
(and the termination hereof), the transactions contemplated hereby (and the
abandonment thereof) or any matter forming the basis for such termination, and
shall be the sole monetary remedy of Buyer and their respective
Affiliates; provided that nothing in this Section 9.02(b) shall limit Buyer’s
rights under Section 10.11 and receipt of the Termination Fee (and, if
applicable, any interest thereon and enforcement costs pursuant
to Section 9.02(c)) shall not be the exclusive remedy of Buyer and any of its
Affiliates or constitute liquidated damages in the event of Willful Breach.





62







--------------------------------------------------------------------------------

 







(c)

Notwithstanding anything to the contrary in this Article VIII, in the event that
Seller fails to promptly pay the Termination Fee when due, and if Buyer
commences an action in order to obtain such payment that results in a judgment
against Seller, then Seller shall pay Buyer, together with the Termination Fee
(A) interest on the Termination Fee, as applicable, from the date the
Termination Fee was required to be paid through the date of payment at a rate
per annum equal to the prime rate as published in the Wall Street Journal,
Eastern Edition, in effect on the date the Termination Fee was required to be
paid and (B) any out-of-pocket fees, costs and expenses (including reasonable
legal fees) incurred by or on behalf of Buyer in connection with any such
action.

(d)

The parties acknowledge and hereby agree that the provisions of
this Section 9.02 are an integral part of the transactions contemplated by this
Agreement (including the Sale), and that, without such provisions, the parties
would not have entered into this Agreement.

ARTICLE X
MISCELLANEOUS

Section 10.01

Expenses.  Except as otherwise expressly provided herein (including Section 6.08
hereof), all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

Section 10.02

Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing (including, without limitation,
e-mail transmission) and shall be deemed to have been given (a) if delivered by
hand, when such delivery is made at the address specified on the signature pages
hereto; (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) if delivered by e-mail or facsimile,
when such e-mail or facsimile is transmitted to the number or e-mail address
specified on the signature page hereto or (d) on the day mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses or coordinates as
provided on the signature pages hereto (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02).

Section 10.03

Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Disclosure Schedules and Exhibits attached to, this Agreement; (i) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (ii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.  All references in
this Agreement or any of the other Transaction Documents to “$” or “Dollars” are
to United States Dollars, unless expressly stated otherwise.

Section 10.04

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.





63







--------------------------------------------------------------------------------

 







Section 10.05

Severability. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

Section 10.06

Entire Agreement. This Agreement (including the Exhibits and the Disclosure
Schedules) and the other Transaction Documents constitute the entire agreement
of the parties with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter.

Section 10.07

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Except as set forth in Section 2.12, neither party may assign its
rights or obligations hereunder without the prior written consent of the other
party; provided, however, that Buyer can assign its rights hereunder to any
lender providing the Financing.  No assignment (including pursuant to
Section 2.12) shall relieve the assigning party of any of its obligations
hereunder.

Section 10.08

No Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 10.09

Amendment and Modification; Waiver.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by Seller and Buyer.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

Section 10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction).

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE DELAWARE COURT OF CHANCERY (OR, ONLY IF THE DELAWARE COURT OF
CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE
COURT WITHIN THE STATE OF DELAWARE), AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S
ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT,
ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES





64







--------------------------------------------------------------------------------

 







IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

Section 10.11

Specific Performance.  The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof or were otherwise breached. It is accordingly agreed that the parties to
this Agreement shall be entitled to seek equitable relief, including, without
limitation, an injunction or injunctions (without the payment or posting of any
bond) in connection with any breach or threatened breach of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of the United States or any state having jurisdiction, including, without
limitation, to enforce the obligations of each of Buyer and Seller to consummate
the Closing. This paragraph shall not be construed as an election of any remedy,
or as a waiver of any right available to the parties under this Agreement or the
law, including, without limitation, the right to seek damages from the breaching
party for a breach of any provision of this Agreement, nor shall this paragraph
be construed to limit the rights or remedies available under applicable law for
any violation of any provision of this Agreement.

Section 10.12

Disclosure Schedule.  The Disclosure Schedules will be arranged to correspond to
the representations and warranties in Article IV of this Agreement, and the
disclosure in any portion of the Disclosure Schedules shall qualify the
corresponding provision in Article IV and any other provision of Article IV to
which it is reasonably apparent from such disclosure that such disclosure
relates.  No reference to or disclosure of any item or other matter in the
Disclosure Schedules shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in the Disclosure Schedules.  The information set
forth in the Disclosure Schedules is disclosed solely for the purposes of this
Agreement, and no information set forth therein shall be deemed to be an
admission by any party hereto to any third party of any matter whatsoever,
including of any violation of law or breach of any agreement.

Section 10.13

Counterparts. This Agreement may be executed and delivered (including, without
limitation, by facsimile transmission or e-mail) in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.





65







--------------------------------------------------------------------------------

 







Section 10.14

Non-recourse.  This Agreement and the Transaction Documents may only be enforced
against, and any Action or other legal proceeding based upon, arising out of, or
related to this Agreement and the Transaction Documents, or the negotiation,
execution or performance of this Agreement and the Transaction Documents, may
only be brought against the entities that are expressly named as a party hereto
and thereto and then only with respect to the specific obligations set forth
herein and therein with respect to such party. No past, present or future
director, officer, employee, incorporator, manager, member, partner,
stockholder, Affiliate, agent, attorney or other Representative of any party
hereto or of any Affiliate of any party hereto and thereto, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any party hereto under this Agreement and the Transaction
Documents or for any Action or other legal proceeding based on, in respect of or
by reason of the transactions contemplated hereby and thereby; provided,
however, nothing in this Section 10.14 shall relieve or otherwise limit the
liability of any party hereto or thereto or any of their respective successors
or permitted assigns for any breach or violation of its obligations under such
agreements, documents or instruments.

Section 10.15

Waiver of Conflicts Regarding Representation; Nonassertion of Attorney-Client
Privilege.

(a)

Buyer waives and shall not assert, and agrees to cause its Affiliates to waive
and not to assert, any conflict of interest arising out of or relating to the
representation, after the Closing (the “Post-Closing Representation”), of Seller
or any of their Affiliates or any shareholder, officer, employee or director of
the or any of their Affiliates (any such Person, a “Designated Person”) in any
matter involving this Agreement, the Transaction Documents or the transactions
contemplated hereby, by Silvestre Law Group, P.C. and or Reed Smith LLP (the
“Current Representation”).

(b)

Buyer waives and shall not assert, and agrees to cause its Affiliates to waive
and to not assert, any attorney-client privilege solely to the extent inherited
as a result of the transactions contemplated by this Agreement with respect to
any communication between any legal counsel and any Designated Person in any
matter involving this Agreement, the Transaction Documents or the transactions
contemplated hereby occurring during the Current Representation prior to the
Closing Date in connection with any Post-Closing Representation, including in
connection with a dispute with Buyer or any of its Affiliates, it being the
intention of the parties hereto that all rights to attorney-client privilege
with respect to any communication between any legal counsel and any Designated
Person in any matter involving this Agreement, the Transaction Documents or the
transactions contemplated hereby occurring during the Current Representation and
to control such attorney-client privilege shall be retained by Seller.

(c)

The attorney-client privilege, attorney work-product protection and expectation
of client confidence arising from the transactions contemplated hereby prior to
the Closing Date, and all information and documents covered by such privilege or
protection, will belong to and be controlled by Seller and may be waived only by
Seller, and not Buyer, and will not pass to or be claimed or used by Buyer;
provided, that Buyer may assert the privilege against a third party.

[Remainder of Page Intentionally Left Blank]

 





66







--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SOCIAL REALITY, INC.

 

 

By_____________________

Name: Christopher Miglino

Title: CEO







Address: 456 Seaton Street

          Los Angeles, CA 90013

Email: chris@srax.com

Phone: (323) 229-0297

Fax:




With a Copy to:

Raul Silvestre

Silvestre Law Group, P.C.

Address: 31200 Via Colinas #200

          Westlake Village, CA 91362

Email: rsilvestre@silvestrelaw.com

Fax:








[Signature Page to Asset Purchase Agreement]







--------------------------------------------------------------------------------

 













HALYARD MD OPCO, LLC




 

 

By_____________________

Name: Bruce A. Eatroff

Title: Founding Partner

Address: 19 West 44th Street, Suite 1401

          New York, NY 10036




Email: beatroff@halyard.com and bgrimaldi@halyard.com

Phone: 212-554-2145 or 212-554-2131

Fax: 212-554-2120










With a Copy to:

David D’Urso

Akin Gump Strauss Hauer & Feld LLP

Address: One Bryant Park

          New York, NY 10036




Email: ddurso@akingump.com

Fax: 212-872-1002




 

 











[Signature Page to Asset Purchase Agreement]







--------------------------------------------------------------------------------

 










SCHEDULE A

Definition of Working Capital calculation:




Equals the sum of:




Accounts Receivable

Prepaid Expense

Other Current Assets




Less:




Accounts Payable

Accrued Sales Commissions and Bonuses

Accrued Erin DeRuggiero compensation

Accrued Employee Paid Time Off

Accrued Expenses

Other Current Liabilities














--------------------------------------------------------------------------------

 













EXHIBIT A




EMPLOYMENT AGREEMENTS























--------------------------------------------------------------------------------

 










EXHIBIT B




BILL OF SALE























--------------------------------------------------------------------------------

 







EXHIBIT C




ASSIGNMENT AND ASSUMPTION AGREEMENT























--------------------------------------------------------------------------------

 










EXHIBIT D




PATENT ASSIGNMENT AGREEMENT


























--------------------------------------------------------------------------------

 







EXHIBIT E




TRANSITION SERVICES AGREEMENT


























--------------------------------------------------------------------------------

 







EXHIBIT F




ESCROW AGREEMENT


























--------------------------------------------------------------------------------

 







EXHIBIT G




TRADEMARK ASSIGNMENT AGREEMENT





























--------------------------------------------------------------------------------

 







EXHIBIT H




MASTER SERVICES AGREEMENT



























